--------------------------------------------------------------------------------


Execution Copy


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 15, 2005 (the
“Credit Agreement”), is by and between CABELA’S INCORPORATED, a Delaware
corporation (“Cabela’s”), CABELA’S RETAIL, INC., a Nebraska corporation, VAN
DYKE SUPPLY COMPANY, INC., a South Dakota corporation, CABELA’S VENTURES, INC.,
a Nebraska corporation, CABELA’S OUTDOOR ADVENTURES, INC., a Nebraska
corporation, CABELA’S CATALOG, INC., a Nebraska corporation, CABELA’S WHOLESALE,
INC., a Nebraska corporation, CABELA’S MARKETING AND BRAND MANAGEMENT, INC., a
Nebraska corporation, CABELAS.COM, INC., a Nebraska corporation, WILD WINGS,
LLC, a Minnesota limited liability company, CABELA’S LODGING, LLC, a Nebraska
limited liability company, CABELA’S RETAIL LA, LLC, a Nebraska limited liability
company, CABELA’S TROPHY PROPERTIES, LLC, a Nebraska limited liability company,
ORIGINAL CREATIONS, LLC, a Minnesota limited liability company, CABELA’S RETAIL
TX, L.P., a Nebraska limited partnership, CABELA’S RETAIL GP, LLC, a Nebraska
limited liability company, and CRLP, LLC, a Nebraska limited liability company
(each, a “Borrower” and collectively, the “Borrowers”), the banks which are
signatories hereto (individually, a “Bank” and, collectively, the “Banks”),
LASALLE BANK NATIONAL ASSOCIATION, a national banking association, one of the
Banks, as Co-Syndication Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, one of the Banks and a LC Bank, as Co-Syndication Agent,
COMERICA BANK, one of the Banks, WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, one of the Banks, as Co-Syndication Agent,
JPMORGAN CHASE BANK, N.A., a national banking association, one of the Banks,
SOVEREIGN BANK, a federal savings bank, one of the Banks, and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“USBNA”), one of the Banks and a LC
Bank, as administrative agent for the Banks (in such capacity, the
“Administrative Agent”).


RECITALS


A.   The Borrowers and the Banks are parties to an Amended and Restated Credit
Agreement dated as of May 6, 2004 (the “Existing Credit Agreement”).


B.   This Agreement amends and restates the Existing Credit Agreement in its
entirety.


NOW THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby mutually
acknowledged, the parties hereto do hereby mutually agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


Section 1.1   Defined Terms. As used in this Agreement the following terms shall
have the following respective meanings (and such meanings shall be equally
applicable to both the singular and plural form of the terms defined, as the
context may require):


--------------------------------------------------------------------------------





“Adjusted Eurodollar Rate”: With respect to each Interest Period applicable to a
Eurodollar Rate Advance, the rate (rounded upward, if necessary, to the next
1/16th of 1%) determined by dividing the Eurodollar Rate for such Interest
Period by 1.00 minus the Eurodollar Reserve Percentage.


“Adjusted Coverage Indebtedness”: As of any Measurement Date, the aggregate
amount of (a) Coverage Indebtedness of Cabela’s on a consolidated basis
excluding (i) liabilities of WFB, (ii) long term deferred compensation, (iii)
long term deferred taxes, (iv) any Current Liabilities (other than Coverage
Indebtedness), and (v) Deferred Grant Income on such Measurement Date and on
each of the three preceding Measurement Dates, divided by (b) 4, in each case
determined on a consolidated basis in accordance with GAAP.


“Administrative Agent”: U.S. Bank National Association, a national banking
association, acting in its capacity as administrative agent for the Banks under
this Credit Agreement, or its successor appointed pursuant to the terms of this
Credit Agreement.


“Advance”: Each Swing Line Loan by the Swing Line Bank or any portion of the
outstanding Revolving Loans by a Bank as to which one of the available interest
rate options and, if pertinent, an Interest Period, is applicable. An Advance
may be a Eurodollar Rate Advance, Prime Rate Advance or an Alternate Advance.


“Affiliate”: When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, five percent or more of any class of voting stock of the
Person referred to (or if the Person referred to is not a corporation, five
percent or more of the equity interest), (c) each Person, five percent or more
of the voting stock (or if such Person is not a corporation, five percent or
more of the equity interest) of which is beneficially owned or held, directly or
indirectly, by the Person referred to, and (d) each of such Person’s officers,
directors, joint venturers and partners. The term control (including the terms
“controlled by” and “under common control with”) means the possession, directly,
of the power to direct or cause the direction of the management and policies of
the Person in question.


“Agency Fee”: As defined in Section 2.16 hereof.


“Aggregate Revolving Commitment Amounts”: As of any date, the sum of the
Revolving Commitment Amounts of all the Banks.


“Alternate Advance”: An Advance with respect to which the interest rate is
determined by reference to a rate quoted from time to time by the Swing Line
Bank and agreed to by the Borrowers’ Agent.



- 2 -

--------------------------------------------------------------------------------



“Applicable Fee Percentage”: The Applicable Fee Percentage set forth in the
table below as in effect from time to time determined based on the Cash Flow
Leverage Ratio calculated as of the end of the most recent fiscal quarter of the
Borrowers for which the Borrowers have furnished the financial statements and
reports required under Section 5.1(a) or 5.1(c) or under Section 5.1(a) or
5.1(c) of the Existing Credit Agreement, as applicable, for the previous four
fiscal quarters (adjustments to the Applicable Fee Percentage to become
effective as of the first day of the month following receipt of the financial
statements required under Section 5.1(a) or 5.1(c), as applicable):


Cash Flow Leverage Ratio
Applicable Fee Percentage
   
Less than 0.50 to 1.00
0.100%
   
Equal or greater than 0.50 to 1.00
but less than 1.00 to 1.00
0.125%
   
Equal or greater than 1.00 to 1.00
but less than 1.50 to 1.00
0.150%
   
Equal to or greater than 1.50 to 1.00
but less than 2.00 to 1.00
0.175%
   
Equal to or greater than 2.00 to 1.00
but less than 2.50 to 1.00
0.200%
   
Equal to or greater than 2.50 to 1.00
0.250%



Notwithstanding the foregoing, if the Borrowers have not furnished the financial
statements and reports required under Section 5.1(a) or 5.1(c), as applicable,
for any fiscal quarter by the required date, the Applicable Fee Percentage shall
be calculated as if the Cash Flow Leverage Ratio as of the end of such fiscal
quarter was equal to or greater than 2.50 to 1.00 for the period from the first
day of the fiscal quarter first occurring after such required date until the
first day of the month following the month in which such financial statements
and reports are delivered.


“Applicable LC Fee Percentage”: The Applicable LC Fee Percentage set forth in
the table below as in effect from time to time determined based on the Cash Flow
Leverage Ratio calculated as of the end of the most recent fiscal quarter of the
Borrowers for which the Borrowers have furnished the financial statements and
reports required under Section 5.1(a) or 5.1(c) or under Section 5.1(a) or
5.1(c) of the Existing Credit Agreement, as applicable, for the previous four
fiscal quarters (adjustments to the Applicable LC Fee Percentage to become
effective as of the first day of the month following receipt of the financial
statements required under Section 5.1(a) or 5.1(c), as applicable):

- 3 -

--------------------------------------------------------------------------------





Cash Flow Leverage Ratio
Applicable Fee Percentage
   
Less than 0.50 to 1.00
0.650%
   
Equal to or greater than 0.50 to 1.00
but less than 1.00 to 1.00
0.750%
   
Equal to or greater than 1.00 to 1.00
but less than 1.50 to 1.00
0.875%
   
Equal to or greater than 1.50 to 1.00
but less than 2.00 to 1.00
1.00%
   
Equal to or greater than 2.00 to 1.00
but less than 2.50 to 1.00
1.150%
   
Equal to or greater than 2.50 to 1.00
1.350%



Notwithstanding the foregoing, if the Borrowers have not furnished the financial
statements and reports required under Section 5.1(a) or 5.1(c), as applicable,
for any fiscal quarter by the required date, the Applicable LC Fee Percentage
shall be calculated as if the Cash Flow Leverage Ratio as of the end of such
fiscal quarter was equal to or greater than 2.50 to 1.00 for the period from the
first day of the fiscal quarter first occurring after such required date until
the first day of the month following the month in which such financial
statements and reports are delivered.


“Applicable Lending Office”: For each Bank and for each type of Advance, the
office of such Bank identified as such Bank’s Applicable Lending Office on the
signature pages hereof or such other domestic or foreign office of such Bank (or
of an Affiliate of such Bank) as such Bank may specify from time to time, by
notice given pursuant to Section 9.4, to the Administrative Agent and the
Borrowers as the office by which its Advances of such type are to be made and
maintained.


“Applicable Margin”:  The Applicable Margin set forth in the table below as in
effect from time to time determined based on the Cash Flow Leverage Ratio
calculated as of the end of the most recent fiscal quarter of the Borrowers for
which the Borrowers have furnished the financial statements and reports required
under Section 5.1(a) or 5.1(c) or under Section 5.1(a) or 5.1(c) of the Existing
Credit Agreement, as applicable, for the previous four fiscal quarters
(adjustments to the Applicable Margin to become effective as of the first day of
the month following receipt of the financial statements required under Section
5.1(a) or 5.1(c), as applicable):

- 4 -

--------------------------------------------------------------------------------





 
Cash Flow Leverage Ratio
Prime Rate
Advances
Eurodollar
Advances
     
Less than to 0.50 to 1.00
0%
0.650%
     
Equal to or greater than 0.50 to 1.00
but less than 1.00 to 1.00
0%
0.750%
     
Equal to or greater than 1.00 to 1.00
but less than 1.50 to 1.00
0%
0.875%
     
Equal to or greater than 1.50 to 1.00
but less than 2.00 to 1.00
0%
1.000%
     
Equal to or greater than 2.00 to 1.00
but less than 2.50 to 1.00
0%
1.150%
     
Equal to or greater than 2.50 to 1.00
0%
1.350%



In the event the calculation of the Cash Flow Leverage Ratio as set forth above
results in a change in the Applicable Margin, such change shall be applied only
to existing Prime Rate Advances and Eurodollar Rate Advances made on or after
the date of such change. Notwithstanding the foregoing, if the Borrowers have
not furnished the financial statements and reports required under Section 5.1(a)
or 5.1(c), as applicable, for any fiscal quarter by the required date, the
Applicable Margin shall be calculated as if the Cash Flow Leverage Ratio as of
the end of such fiscal quarter was equal to or greater than 2.50 to 1.00 for the
period from the first day of the fiscal quarter first occurring after such
required date until the first day of the month following the month in which such
financial statements and reports are delivered.


“Assignee”: As defined in Section 9.6(c).


“Assignment Agreement”: As defined in Section 9.6(c).


“Bank”: As defined in the opening paragraph hereof and any successor and assign
thereto.


“Board”: The Board of Governors of the Federal Reserve System or any successor
thereto.


“Borrowers”: As defined in the opening paragraph hereof.


“Borrowers’ Agent”: Cabela’s Incorporated, a Delaware corporation.


“Business Day”: Any day (other than a Saturday, Sunday or legal holiday in the
State of Minnesota) on which banks are permitted to be open in Minneapolis,
Minnesota.

- 5 -

--------------------------------------------------------------------------------





“Call Reports”: Consolidated Reports of Condition and Income for a Bank with
Domestic Offices Only - FFIEC 041, as filed with the Federal Deposit Insurance
Corporation or such other reports as may be required to be filed by WFB.


“Capitalized Lease”: A lease of (or other agreement conveying the right to use)
real or personal property with respect to which at least a portion of the rent
or other amounts thereon constitute Capitalized Lease Obligations.


“Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement No.
13).


“Cash Flow Leverage Ratio”: For any period of determination ending on a
Measurement Date, the ratio of


(a)   Adjusted Coverage Indebtedness,


to


(b)   EBITDA for the twelve (12) month period ending on such Measurement Date.


“Change in Control”: The occurrence, after the Closing Date, of any of the
following circumstances: (a) Cabela’s shall cease to own, directly or
indirectly, 100% of the shares of each class of the voting stock or other equity
interest of each other Borrower that has or has had total assets in excess of
$10,000,000; (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of equity interests
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding equity interests of Cabela’s (other than by Richard
N. Cabela or James W. Cabela or a group controlled by Richard N. Cabela or James
W. Cabela); or (c) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Cabela’s by Persons who were neither (i)
nominated by the board of directors of Cabela’s nor (ii) appointed by directors
so nominated.


“Charges”: As defined in Section 9.19.


“Closing Date”: June 30, 2005.


“Code”: The Internal Revenue Code of 1986, as amended.



- 6 -

--------------------------------------------------------------------------------



“Commercial Letter of Credit”: An import or commercial letter of credit issued
by the LC Bank pursuant to this Agreement for the account of the Borrowers.


“Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities or services for the purpose of assuring the
owner of such Indebtedness of the payment of such Indebtedness, (c) to maintain
working capital, equity capital or other financial statement condition of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
otherwise to protect the owner thereof against loss in respect thereof, or (d)
to assure in any manner the owner of such Indebtedness of the payment of such
Indebtedness or to protect the owner against loss in respect thereof; provided,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit, in each case in the ordinary course of business. Without
limiting the generality of the foregoing, the term “Contingent Obligation” shall
also include any contingent repayment obligations of any Person with respect to
Deferred Grant Income and other forms of governmental assistance, including
grants, bonds and notes.


“Coverage Indebtedness”: With respect to any Person at the time of any
determination, without duplication, all obligations of such Person which in
accordance with GAAP should be classified upon the balance sheet of such Person
as debt, but in any event including: (a) all obligations of such Person for
borrowed money (including non-recourse obligations), (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person upon which interest charges are customarily paid
or accrued, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person, (e)
all obligations of such Person issued or assumed as the deferred purchase price
of property or services with an original maturity of greater than one year, (f)
all obligations of others secured by any Lien on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
and (g) all Capitalized Lease Obligations of such Person.


“Default”: Any event which, with the giving of notice (whether such notice is
required under Section 7.1, or under some other provision of this Agreement, or
otherwise) or lapse of time, or both, would constitute an Event of Default.


“Defaulting Bank”: At any time, any Bank that, at such time (a) has failed to
make a Revolving Loan or any Advances thereunder required pursuant to the terms
of this Agreement, including the funding of any participation in accordance with
the terms of this Agreement, (b) has failed to pay to the Administrative Agent
or any Bank an amount owed by such Bank pursuant to the terms of this Agreement,
or (c) has been deemed insolvent or has become subject to a bankruptcy,
receivership or insolvency proceeding, or to a receiver, trustee or similar
official.



- 7 -

--------------------------------------------------------------------------------



“Deferred Grant Income”: As of any Measurement Date, the amount reflected on the
consolidated balance sheet of Cabela’s which represents grant amounts received
from a governmental entity that are subject to forfeiture based on achieving
certain prescribed employment levels or other performance conditions for a
prescribed period of time.


“EBITDA”: For any period of determination, the net income of the Borrowers and
the Subsidiaries before deductions for income taxes, Interest Expense,
depreciation and amortization, all as determined on a consolidated basis in
accordance with GAAP.


“EBITR”: For any period of determination, the net income of the Borrowers and
the Subsidiaries before deductions for income taxes, Interest Expense and
Operating Lease Obligations, all as determined on a consolidated basis in
accordance with GAAP.


“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate”: Any trade or business (whether or not incorporated) that is a
member of a group of which the Borrowers is a member and which is treated as a
single employer under Section 414 of the Code.


“Eurodollar Business Day”: A Business Day which is also a day for trading by and
between banks in United States dollar deposits in the London interbank
Eurodollar market and a day on which banks are open for business in New York
City.


“Eurodollar Rate”: With respect to each Interest Period applicable to a
Eurodollar Rate Advance, the average offered rate for deposits in United States
dollars (rounded upward, if necessary, to the nearest 1/16 of 1%) for delivery
of such deposits on the first day of such Interest Period, for the number of
days in such Interest Period, which appears on Telerate page 3750 as of 11:00
AM, London time (or such other time as of which such rate appears) two
Eurodollar Business Days prior to the first day of such Interest Period, or the
rate for such deposits determined by the Administrative Agent at such time based
on such other published service of general application as shall be selected by
the Administrative Agent for such purpose; provided, that in lieu of determining
the rate in the foregoing manner, the Administrative Agent may determine the
rate based on rates at which United States dollar deposits are offered to the
Administrative Agent in the interbank Eurodollar market at such time for
delivery in Immediately Available Funds on the first day of such Interest Period
in an amount approximately equal to the Advance by the Administrative Agent to
which such Interest Period is to apply (rounded upward, if necessary, to the
nearest 1/16 of 1%). “Telerate page 3750” means the display designated as such
on the Telerate reporting system operated by Telerate System Incorporated (or
such other page as may replace page 3750 for the purpose of displaying London
interbank offered rates of major banks for United States dollar deposits).


“Eurodollar Rate Advance”: An Advance with respect to which the interest rate is
determined by reference to the Adjusted Eurodollar Rate.



- 8 -

--------------------------------------------------------------------------------



“Eurodollar Reserve Percentage”: As of any day, that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board for
determining the maximum reserve requirement (including any basic, supplemental
or emergency reserves) for a member bank of the Federal Reserve System, with
deposits comparable in amount to those held by the Administrative Agent, in
respect of “Eurocurrency Liabilities” as such term is defined in Regulation D of
the Board. The rate of interest applicable to any outstanding Eurodollar Rate
Advances shall be adjusted automatically on and as of the effective date of any
change in the Eurodollar Reserve Percentage.


“Event of Default”: Any event described in Section 7.1.


“Existing Credit Agreement”: As defined in the Recitals.


“Federal Funds Rate”: For any day, the rate per annum (rounded upwards to the
nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the first preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.


“Fixed Charge Coverage Ratio”: For any period of determination ending on a
Measurement Date, the ratio of



 
(a)
EBITR minus the sum of (i) any cash dividends, (ii) tax expenses of the
Borrowers and the Subsidiaries paid in cash, in each case for the twelve month
period ending on such Measurement Date, and (iii) to the extent not included, or
previously included, in the calculation of EBITR, any cash payments with respect
to Contingent Obligations of the Borrowers,



to



 
(b)
the sum of (i) Interest Expense, (ii) all required principal payments with
respect to Coverage Indebtedness of the Borrowers and the Subsidiaries except
WFB (including but not limited to all payments with respect to Capitalized Lease
Obligations but excluding payments in respect of Revolving Loans), and (iii)
Operating Lease Obligations of the Borrowers and the Subsidiaries except WFB, in
each case for the twelve month period ending on such Measurement Date,



in each case determined for said period in accordance with GAAP.



- 9 -

--------------------------------------------------------------------------------



“GAAP”: Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of any date of determination.


“Holding Account”: A deposit account belonging to the Administrative Agent for
the benefit of the Banks into which the Borrowers may be required to make
deposits pursuant to the provisions of this Agreement, such account to be under
the sole dominion and control of the Administrative Agent and not subject to
withdrawal by the Borrowers, with any amounts therein to be held for application
toward payment of any outstanding Letters of Credit when drawn upon. The Holding
Account shall be a money market savings account or substantial equivalent (or
other appropriate investment medium as the Borrowers may from time to time
request and to which the Administrative Agent in its reasonable discretion shall
have consented) and shall bear interest in accordance with the terms of similar
accounts held by the Administrative Agent for its customers.


“Immediately Available Funds”: Funds with good value on the day and in the city
in which payment is received.


“Indebtedness”: With respect to any Person at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
which in accordance with GAAP should be classified upon the balance sheet of
such Person as liabilities, but in any event including: (a) all obligations of
such Person for borrowed money (including non-recourse obligations), (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid or accrued, (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person, (e) all obligations of such Person issued or assumed
as the deferred purchase price of property or services, (f) all obligations of
others secured by any Lien on property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Capitalized
Lease Obligations of such Person, (h) all obligations of such Person in respect
of interest rate swap agreements, cap or collar agreements, interest rate future
or option contracts, currency swap agreements, currency future or option
agreements and other similar contracts, (i) all obligations of such Person,
actual or contingent, as an account party in respect of letters of credit or
bankers’ acceptances, (j) all obligations of any partnership or joint venture as
to which such Person is or may become personally liable, (k) all trade payables
ninety (90) days overdue (except to the extent such trade payables are being
contested in good faith by such Person), (l) all obligations of such Person
under any equity security issued by such Person which ceases to be considered an
equity interest in such Person, and (m) all Contingent Obligations of such
Person.



- 10 -

--------------------------------------------------------------------------------



“Interest Expense”: For any period of determination, the aggregate amount,
without duplication, of interest paid, accrued or scheduled to be paid in
respect of any Indebtedness of the Borrowers or any Subsidiary except WFB,
including (a) all but the principal component of payments in respect of
conditional sale contracts, Capitalized Leases and other title retention
agreements, (b) commissions, discounts and other fees and charges with respect
to letters of credit and bankers’ acceptance financings and (c) net costs under
interest rate protection agreements, in each case determined in accordance with
GAAP.


“Interest Period”: With respect to each Eurodollar Rate Advance, the period
commencing on the date of such Advance or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Advance and
ending one, two, three or six months thereafter, as the Borrowers may elect in
the applicable notice of borrowing, continuation or conversion; provided that:


(a)   Any Interest Period that would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the first preceding
Eurodollar Business Day;


(b)   Any Interest Period that begins on the last Eurodollar Business Day of a
calendar month (or a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and


(c)   Any Interest Period applicable to an Advance on a Revolving Loan that
would otherwise end after the Revolving Commitment Ending Date shall end on the
Revolving Commitment Ending Date.


(d)   For purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no numerically corresponding day in the month in which such an Interest
Period is to end or if such an Interest Period begins on the last Business Day
of a calendar month, then such Interest Period shall end on the last Business
Day of the calendar month in which such Interest Period is to end.


“Intercreditor Agreement”: The Amended and Restated Intercreditor Agreement, in
the form attached hereto as Exhibit D, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Investment”: The acquisition, purchase, making or holding of any stock or other
security, any loan, advance, contribution to capital, extension of credit
(except for trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms), any acquisitions of real or personal property
(other than real and personal property acquired in the ordinary course of

- 11 -

--------------------------------------------------------------------------------



business) and any purchase or commitment or option to purchase stock or other
debt or equity securities of or any interest in another Person or any integral
part of any business or the assets comprising such business or part thereof. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.


“LC Bank”: USBNA with respect to Standby Letters of Credit, in its capacity as
such issuer, or Wachovia Bank National Association with respect to Commercial
Letters of Credit, in its capacity as such issuer, or from time to time, such
successor Bank approved by the Borrowers and the Administrative Agent that
issues a Standby Letter of Credit or Commercial Letter of Credit, as applicable,
in its capacity as such issuer.


“Letter of Credit”: A Standby Letter of Credit or a Commercial Letter of Credit.


“Letter of Credit Fee”: As defined in Section 2.16(c).


“Lien”: With respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including the interest of each lessor under any Capitalized Lease), in,
of or on any assets or properties of such Person, now owned or hereafter
acquired, whether arising by agreement or operation of law.


“Loan”: A Revolving Loan or a Swing Line Loan.


“Loan Documents”: This Agreement and the Notes.


“Majority Banks”: At any time, Banks other than Defaulting Banks holding at
least 51% of the aggregate unpaid principal amount of the Notes, excluding Notes
held by Defaulting Banks or, if no Loans are at the time outstanding hereunder,
Banks other than Defaulting Banks whose Total Percentages aggregate at least 51%
(with Total Percentages being computed without reference to the Revolving
Commitment Amounts of Defaulting Banks).


“Material Adverse Occurrence”: Any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding) which could reasonably be expected to
materially and adversely affect (a) the financial condition or operations of the
Borrowers and the Subsidiaries on a consolidated basis, (b) the ability of the
Borrowers and the Subsidiaries on a consolidated basis to perform their
obligations under any Loan Document, or any writing executed pursuant thereto,
(c) the validity or enforceability of the material obligations of any Borrower
under any Loan Document, (d) the rights and remedies of the Banks or the
Administrative Agent against any Borrower, (e) the timely payment of the
principal of and interest on the Loans or other amounts payable by the Borrowers
hereunder, or (f) the validity of the joint and several nature of the
obligations of the Borrowers with respect to all of the Obligations.


“Material Contracts”: Any contract entered into by any Borrower or any
Subsidiary where loss of such contract would constitute a Material Adverse
Occurrence.

- 12 -

--------------------------------------------------------------------------------





“Maximum Rate”: As defined in Section 9.19.


“Measurement Date”: The last day of each fiscal quarter of the Borrowers.


“Multiemployer Plan”: A multiemployer plan, as such term is defined in Section
4001 (a) (3) of ERISA, which is maintained (on the Closing Date, within the five
years preceding the Closing Date, or at any time after the Closing Date) for
employees of the Borrowers or any ERISA Affiliate.


“Net Cash Proceeds”: The gross cash proceeds received by any Borrower or any
Subsidiary except WFB with respect to (a) any offering of capital stock or
issuance of Indebtedness by the Borrower or Subsidiary or (b) any sale or other
disposition by such Borrower or such Subsidiary of Investments, less all legal,
underwriting and other fees and expenses incurred by such Borrower or such
Subsidiary in connection therewith.


“Note”: A Revolving Note or the Swing Line Note.


“Obligations”: The Borrowers’ obligations in respect of the due and punctual
payment of principal and interest on the Notes and Unpaid Drawings when and as
due, whether by acceleration or otherwise and all fees (including Revolving
Commitment Fees), expenses, indemnities, reimbursements and other obligations of
the Borrowers under this Agreement or any other Loan Document, and all
obligations to any Rate Protection Provider under any Rate Protection Agreement,
in all cases whether now existing or hereafter arising or incurred.


“Operating Lease”: A lease of (or other agreement conveying the right to use)
real or personal property that is not a Capitalized Lease.


“Operating Lease Obligations”: As to any Person, the obligations of such Person
to pay rent or other amounts under an Operating Lease.


“Other Taxes”: As defined in Section 2.26(b).


“PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.


“Person”: Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.


“Plan”: Each employee benefit plan (whether in existence on the Closing Date or
thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of the Borrowers
or of any ERISA Affiliate.



- 13 -

--------------------------------------------------------------------------------



“Prime Rate”: For any day, a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate in effect for such day plus ½ of 1% or (b) the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its “prime rate.” The Administrative Agent may lend
to its customers at rates that are at, above or below the Prime Rate. For
purposes of determining any interest rate hereunder or under any other Loan
Document which is based on the Prime Rate, such interest rate shall change as
and when the Prime Rate shall change.


“Prime Rate Advance”: An Advance with respect to which the interest rate is
determined by reference to the Prime Rate.


“Prohibited Transaction”: The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.


“Rate Protection Agreement”: Any interest rate swap, cap or option agreement, or
any other agreement pursuant to which any Borrower hedges interest rate risk
with respect to a portion of the Obligations, entered into by any Borrower with
a Rate Protection Provider.


“Rate Protection Obligations”: The liabilities, indebtedness and obligations of
any Borrower, if any, to any Rate Protection Provider under a Rate Protection
Agreement.


“Rate Protection Provider”: Any Bank, or any Affiliate of any Bank, that is any
Borrower’s counterparty under any Rate Protection Agreement.


“Regulatory Change”: Any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Bank under any federal, state or foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.


“Reportable Event”: A reportable event as defined in Section 4043 of ERISA and
the regulations issued under such Section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code.


“Restricted Payments”: With respect to any Borrower and its Subsidiaries,
collectively, all dividends or other distributions of any nature (cash,
securities other than common stock of the Borrowers, assets or otherwise), and
all payments on any class of equity securities (including warrants, options or
rights therefor) issued by the Borrowers, whether such securities are authorized
or outstanding on the Closing Date or at any time thereafter and any redemption
or purchase of, or distribution in respect of, any of the foregoing, whether
directly or indirectly, but excluding repurchases of stock from employees
acquiring shares pursuant to stock options.



- 14 -

--------------------------------------------------------------------------------



“Revolving Commitment”: With respect to a Bank, the agreement of such Bank to
make Revolving Loans to the Borrowers in an aggregate principal amount
outstanding at any time not to exceed such Bank’s Revolving Commitment Amount
upon the terms and subject to the conditions and limitations of this Agreement.


“Revolving Commitment Amount”: With respect to a Bank, initially the amount set
opposite such Bank’s name on the signature page hereof as its Revolving
Commitment Amount, but as the same may be reduced or increased from time to time
pursuant to Section 2.14.


“Revolving Commitment Ending Date”: June 30, 2010.


“Revolving Commitment Fees”: As defined in Section 2.16.


“Revolving Loan”: As defined in Section 2.1.


“Revolving Loan Date”: The date of the making of any Revolving Loans hereunder.


“Revolving Note”: A promissory note of the Borrowers in the form of Exhibit A-1.


“Revolving Outstandings”: As to any Bank at any date, an amount equal to the sum
of (a) the aggregate principal amount of all Revolving Loans made by such Bank
then outstanding, (b) such Bank’s pro rata share of outstanding Swing Line
Loans, (c) such Bank’s participation in the aggregate maximum amount available
to be drawn under Letters of Credit outstanding on such date, and (d) such
Bank’s participation in the aggregate amount of Unpaid Drawings on such date.


“Revolving Percentage”: With respect to any Bank, the percentage equivalent of a
fraction, the numerator of which is the Revolving Commitment Amount of such Bank
and the denominator of which is the Aggregate Revolving Commitment Amounts.


“Standby Letter of Credit”: An irrevocable standby letter of credit issued by
the LC Bank pursuant to this Agreement for the account of the Borrowers.


“Subordinated Debt”: Any Indebtedness of the Borrowers, now existing or
hereafter created, incurred or arising, which is subordinated in right of
payment to the payment of the Obligations in a manner and to an extent (a) that
Majority Banks have approved in writing prior to the creation of such
Indebtedness, or (b) as to any Indebtedness of the Borrowers existing on the
date of this Agreement, that Majority Banks have approved as Subordinated Debt
in a writing delivered by Majority Banks to the Borrowers’ Agent on or prior to
the Closing Date.


“Subsidiary”: Any corporation or other entity of which securities or other
ownership interests having ordinary voting power for the election of a majority
of the board of directors or other Persons performing similar functions are
owned by any Borrower either directly or through one or more Subsidiaries.



- 15 -

--------------------------------------------------------------------------------



“Swing Line Bank”: USBNA, or any other Bank to whom the Swing Line Commitment is
assigned pursuant to the terms of Section 9.6.


“Swing Line Commitment”: The sum of Twenty Million and No/100 Dollars
($20,000,000), as such amount may be reduced pursuant to Section 2.3(e).


“Swing Line Conversion Date”: As defined in Section 2.3(c).


“Swing Line Default Payment Date”: As defined in Section 2.3(f).


“Swing Line Loans”: As defined in Section 2.3(a).


“Swing Line Note”: A promissory note of the Borrowers in the form of Exhibit
A-2.


“Tangible Net Worth”: As of any date of determination, the sum of the amounts
set forth on the balance sheet of the Borrowers and all Subsidiaries as the sum
of the common stock, preferred stock, additional paid-in capital and retained
earnings of the Borrowers and all Subsidiaries (excluding treasury stock), less
the book value of all intangible assets of the Borrowers and all Subsidiaries,
including all such items as goodwill, trademarks, trade names, service marks,
copyrights, patents, licenses, unamortized debt discount and expenses and the
excess of the purchase price of the assets of any business acquired by the
Borrowers and all Subsidiaries (but in any case excluding all assets of the
Borrowers and all Subsidiaries that are amortized for less than one year) over
the book value of such assets.


“Taxes”: As defined in Section 2.26(a).


“Termination Date”: The earliest of (a) the Revolving Commitment Ending Date,
(b) the date on which the Revolving Commitments are terminated pursuant to
Section 7.2 hereof or (c) the date on which the Revolving Commitment Amounts are
reduced to zero pursuant to Section 2.14 hereof.


“Total Letter of Credit Commitment Amount”: One Hundred Fifty Million and No/100
Dollars ($150,000,000) in the aggregate, inclusive of any Unpaid Drawings.


“Total Percentage”: With respect to any Bank, the percentage equivalent of a
fraction, the numerator of which is the sum of the Revolving Commitment Amount
of such Bank and the denominator of which is the sum of the Revolving Commitment
Amounts of all the Banks.


“Total Revolving Outstandings”: At any time, the aggregate amount of the Banks’
Revolving Outstandings.


“U.S. Taxes”: As defined in Section 2.26(f).


“Unpaid Drawing”: As defined in Section 2.12.



- 16 -

--------------------------------------------------------------------------------



“Unused Revolving Commitment”: With respect to any Bank as of any date of
determination, the amount by which such Bank’s Revolving Commitment Amount
exceeds such Bank’s Revolving Percentage of the Total Revolving Outstandings on
such date.


“USBNA”: U.S. Bank National Association in its capacity as one of the Banks
hereunder.


“WFB”: World’s Foremost Bank, a state chartered bank, and a Subsidiary of
Cabela’s.


Section 1.2   Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP. To the extent any change in GAAP affects any computation
or determination required to be made pursuant to this Agreement, such
computation or determination shall be made as if such change in GAAP had not
occurred unless the Borrowers and Majority Banks agree in writing on an
adjustment to such computation or determination to account for such change in
GAAP.


Section 1.3   Computation of Time Periods. In this Agreement, in the computation
of a period of time from a specified date to a later specified date, unless
otherwise stated the word “from” means “from and including” and the word “to” or
“until” each means “to but excluding”. Unless otherwise specified, the word
“month” shall refer to a calendar month and the word “quarter” shall refer to a
calendar quarter.


Section 1.4   Other Definitional Terms. The words “hereof,”“herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, schedules and like references are
to this Agreement unless otherwise expressly provided. The words
“include,”“includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or.” All incorporation by reference of covenants, terms, definitions or
other provisions from other agreements are incorporated into this Agreement as
if such provisions were fully set forth herein, include all necessary
definitions and related provisions from such other agreements but including only
amendments thereto agreed to by the Majority Banks, and shall survive any
termination of such other agreements until the obligations of the Borrowers
under this Agreement and the Notes are irrevocably paid in full, all Letters of
Credit have expired without renewal or been returned to the Administrative
Agent, and the commitments of any Bank to advance funds to any Borrower are
terminated.
 
ARTICLE II
TERMS OF THE CREDIT FACILITIES


Part A -- Terms of Lending


Section 2.1   Revolving Credit. On the terms and subject to the conditions
hereof, each Bank severally agrees to make a revolving credit facility available
as loans (each, a “Revolving Loan” and, collectively, the “Revolving Loans”) to
the Borrowers, jointly and severally, on a

- 17 -

--------------------------------------------------------------------------------



revolving basis at any time and from time to time from the Closing Date to the
Termination Date, during which period the Borrowers may borrow, repay and
reborrow in accordance with the provisions hereof, provided, that no Revolving
Loan will be made in any amount which, after giving effect thereto, would cause
the Total Revolving Outstandings to exceed the Aggregate Revolving Commitment
Amounts. Revolving Loans hereunder shall be made by the several Banks ratably in
the proportion of their respective Revolving Commitments Amounts. Revolving
Loans may be obtained and maintained, at the election of the Borrowers’ Agent
but subject to the limitations hereof, as Prime Rate Advances or Eurodollar Rate
Advances; provided, however, that no more than ten (10) Eurodollar Rate Advances
in respect of the Revolving Loans may be outstanding at any one time.
 
Section 2.2   Procedure for Revolving Loans. Any request by the Borrowers’ Agent
for Revolving Loans hereunder shall be in writing or by telephone and must be
given so as to be received by the Administrative Agent not later than 11:00 a.m.
(Minneapolis time) two Eurodollar Business Days prior to the requested Revolving
Loan Date if the Revolving Loans (or any portion thereof) are requested as
Eurodollar Rate Advances and not later than 11:00 a.m. (Minneapolis time) on the
requested Revolving Loan Date if the Revolving Loans are requested as Prime Rate
Advances. Each request for Revolving Loans hereunder shall be irrevocable and
shall be deemed a representation by the Borrowers that on the requested
Revolving Loan Date and after giving effect to the requested Revolving Loans the
applicable conditions specified in Article III have been and will be satisfied.
Each request for Revolving Loans hereunder shall specify (i) the requested
Revolving Loan Date, (ii) the aggregate amount of Revolving Loans to be made on
such date which shall be in a minimum amount of $1,000,000 and integral
multiples of $500,000 for amounts greater than such minimum (or an aggregate
principal amount equal to the remaining balance of the available Commitments or
the outstanding principal balance of the Swing Line Loans being repaid from a
Borrowing on a Swing Line Conversion Date) or, if more, an integral multiple
thereof, (iii) whether such Revolving Loans are to be funded as Prime Rate
Advances or Eurodollar Rate Advances (and, if such Revolving Loans are to be
made with more than one applicable interest rate choice, specifying the amount
to which each interest rate choice is applicable), and (iv) in the case of
Eurodollar Rate Advances, the duration of the initial Interest Period applicable
thereto. The Administrative Agent may rely on any telephone request by the
Borrowers’ Agent for Revolving Loans hereunder which it believes in good faith
to be genuine; and the Borrowers hereby waive the right to dispute the
Administrative Agent’s record of the terms of such telephone request. The
Administrative Agent shall promptly notify each other Bank of the receipt of
such request, the matters specified therein, and of such Bank’s ratable share of
the requested Revolving Loans. On the date of the requested Revolving Loans,
each Bank shall provide its share of the requested Revolving Loans to the
Administrative Agent in Immediately Available Funds not later than 1:00 p.m.
Minneapolis time. Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied, the Administrative
Agent will make available to the Borrowers at the Administrative Agent’s
principal office in Minneapolis, Minnesota in Immediately Available Funds not
later than 4:00 p.m. (Minneapolis time) on the requested Revolving Loan Date the
amount of the requested Revolving Loans. If the Administrative Agent has made a
Revolving Loan to the Borrowers on behalf of a Bank but has not received the
amount of such Revolving Loan from such Bank by the time herein required, such
Bank shall pay interest to the

- 18 -

--------------------------------------------------------------------------------



Administrative Agent on the amount so advanced at the overnight Federal Funds
rate from the date of such Revolving Loan to the date funds are received by the
Administrative Agent from such Bank, such interest to be payable with such
remittance from such Bank of the principal amount of such Revolving Loan
(provided, however, that the Administrative Agent shall not make any Revolving
Loan on behalf of a Bank if the Administrative Agent has received prior notice
from such Bank that it will not make such Revolving Loan). If the Administrative
Agent does not receive payment from such Bank by the next Business Day after the
date of any Revolving Loan, the Administrative Agent shall be entitled to
recover such Revolving Loan, with interest thereon at the rate (or rates) then
applicable to the such Revolving Loan, on demand, from the Borrowers, without
prejudice to the Administrative Agent’s and the Borrowers’s rights against such
Bank. If such Bank pays the Administrative Agent the amount herein required with
interest at the overnight Federal Funds rate before the Administrative Agent has
recovered from the Borrowers, such Bank shall be entitled to the interest
payable by the Borrowers with respect to the Revolving Loan in question accruing
from the date the Administrative Agent made such Revolving Loan.
 
Section 2.3   Swing Line Loans. (a) On the terms and subject to the conditions
hereof, the Swing Line Bank agrees to lend to the Borrowers from time to time
during the period from the Closing Date to but not including the Termination
Date, such sums (the “Swing Line Loans”) as the Borrowers’ Agent may request in
the aggregate up to the amount of the Swing Line Commitment, provided, that


(i)   at no time shall the sum of (A) the Total Revolving Outstandings plus (B)
the outstanding principal amount of the Swing Line Loans exceed the Aggregate
Revolving Commitment Amounts,


(ii)   the aggregate outstanding Swing Line Loans shall at no time exceed the
Swing Line Commitment, and


(iii)   Swing Line Loans may be obtained and maintained, at the election of the
Borrowers’ Agent but subject to the limitations hereof, as Prime Rate Advances
or Alternate Advances.


(b)   Any request by the Borrowers’ Agent for a Swing Line Loan hereunder shall
be in writing or by telephone and must be given so as to be received by the
Swing Line Bank not later than 11:00 a.m. (Minneapolis time) on the Business Day
such Swing Line Loan is to be made, specifying in each case (1) the amount to be
borrowed, which shall be in a minimum amount of $100,000 and integral multiples
of $50,000 for amounts greater than such minimum, (2) the requested borrowing
date, and (3) whether such Swing Line Loan is to be funded as a Prime Rate
Advance or an Alternate Advance. Each request for a Swing Line Loan hereunder
shall be irrevocable and shall be deemed a representation by the Borrowers that
on the requested borrowing date and after giving effect to the requested Swing
Line Loan the applicable conditions specified in Article III have been and will
be satisfied. The Swing Line Bank may rely on any telephone request for Swing
Line Loans by the Borrowers’ Agent hereunder which it believes in good faith to
be genuine; and the Borrowers hereby waive the right to dispute the Swing Line

- 19 -

--------------------------------------------------------------------------------



Bank’s record of the terms of such telephone request. Unless the Swing Line Bank
determines that any applicable condition specified in Article III has not been
satisfied, the Swing Line Bank will make available to the Borrowers at the Swing
Line Bank’s principal office in Minneapolis, Minnesota in Immediately Available
Funds not later than 3:00 p.m. (Minneapolis time) on the requested borrowing
date the amount of the requested Swing Line Loan.


(c)   Swing Line Loans may be repaid, prepaid and reborrowed hereunder from the
Closing Date to the Termination Date. The Borrowers’ Agent shall, prior to
11:00 a.m. (Minneapolis time), on each date on which it intends to repay a Swing
Line Loan (each, a “Swing Line Conversion Date”) give notice to the
Administrative Agent requesting a Prime Rate Advance in an aggregate amount
equal to the principal amount of all outstanding Swing Line Loans outstanding as
of the end of the immediately preceding day (other than Swing Line Loans that
are to be prepaid on such Swing Line Conversion Date with funds of the Borrowers
or from the proceeds of a Eurodollar Rate Advance for which notice was given to
the Administrative Agent no later than 11:00 a.m. (Minneapolis time) at least
two Eurodollar Business Days prior to such Swing Line Conversion Date but
including any Swing Line Loans funded as Alternate Advances) and, subject to
satisfaction or waiver of the conditions specified in Article III, the Banks
shall, on the Swing Line Conversion Date, make a Prime Rate Advance (and/or
Eurodollar Rate Advance, as the case may be) in an aggregate amount equal to the
principal amount of all outstanding Swing Line Loans as of the end of the
immediately preceding day, the proceeds of which shall be applied directly by
the Administrative Agent to repay the Swing Line Bank for Swing Line Loans
outstanding (less the amount of any Swing Line Loans that are to be repaid on
such Swing Line Conversion Date from funds of the Borrowers); provided, however,
that if for any reason the proceeds of any such Advance(s) or such other funds
of the Borrowers are not received by the Swing Line Bank on a Swing Line
Conversion Date in an aggregate amount equal to the principal amount of all
outstanding Swing Line Loans as of the end of the immediately preceding day, the
Borrowers shall reimburse the Swing Line Bank on the Business Day immediately
following such Swing Line Conversion Date, in Immediately Available Funds, in an
amount equal to the excess of the principal amount of all Swing Line Loans
outstanding on the day immediately preceding such Swing Line Conversion Date
over the aggregate amount of such Advance(s), if any, received.


(d)   In the event that the Swing Line Loans outstanding as of the end of the
day immediately preceding the Termination Date are not repaid on the Termination
Date, each Bank shall be deemed to have purchased participating interests in the
Swing Line Loans existing as of the Termination Date in an amount equal to the
amount of such Swing Line Loans multiplied by such Bank’s Revolving Percentage.
The Administrative Agent shall promptly notify each Bank of the unpaid amount of
the Swing Line Loans and of such Bank’s respective participation therein. Each
Bank shall make available to the Administrative Agent for payment to the Swing
Line Bank an amount equal to its respective participation therein (including
without limitation its pro rata share of accrued but unpaid interest thereon),
in same day funds, at the office of the Administrative Agent

- 20 -

--------------------------------------------------------------------------------



specified in such notice, not later than 11:00 a.m. (Minneapolis time), on the
Business Day after the date the Administrative Agent so notifies each Bank. In
the event that any Bank fails to make available to the Administrative Agent the
amount of such Bank’s participation in such unpaid amount as provided herein,
the Swing Line Bank shall be entitled to recover such amount on demand from such
Bank together with interest thereon at a rate per annum equal to the Federal
Funds Rate for each day during the period between the Termination Date and the
date on which such Bank makes available its participation in such unpaid amount.
The failure of any Bank to make available to the Administrative Agent its pro
rata share of any such unpaid amount shall not relieve any other Bank of its
obligations hereunder to make available to the Administrative Agent its pro rata
share of such unpaid amount on the Termination Date. The Administrative Agent
shall distribute to each Bank which has paid all amounts payable by it under
this Section 2.3(d) with respect to the unpaid amount of any Swing Line Loan,
such Bank’s pro rata share of all payments received by the Administrative Agent
from the Borrower in repayment of such Swing Line Loan when such payments are
received. Notwithstanding anything to the contrary herein, each Bank which has
paid all amounts payable by it under this Section 2.3(d) shall have a direct
right to repayment of such amounts from the Borrowers subject to the procedures
for repaying Banks set forth in this Section 2.3.


(e)   In the event the Revolving Commitments are terminated in accordance with
Section 2.14, the Swing Line Commitment shall terminate automatically. In the
event the Borrowers reduce the Aggregate Revolving Commitment Amounts to less
than the Swing Line Commitment, the Swing Line Commitment shall immediately be
reduced to an amount equal to the Aggregate Revolving Commitment Amounts. In the
event the Borrowers reduces the Aggregate Revolving Commitment Amounts to less
than the outstanding Swing Line Loans, the Borrowers shall immediately repay the
amount by which the outstanding Swing Line Loans exceed the Swing Line
Commitment as so reduced.


(f)   Upon the occurrence of any Event of Default, each Swing Line Loan then
outstanding shall automatically be converted to a Revolving Loan (which shall be
a Prime Rate Advance) in an aggregate amount equal to the principal amount of
all outstanding Swing Line Loans outstanding as of the end of the immediately
preceding day. Each Bank shall be deemed to have purchased participating
interests in such Revolving Loan in an amount equal to the amount of such
Revolving Loan multiplied by such Bank’s Revolving Percentage. The
Administrative Agent shall promptly notify each Bank of the unpaid amount of the
Swing Line Loans and of such Bank’s respective participation in the Revolving
Loan. Each Bank shall make available to the Administrative Agent for payment to
the Swing Line Bank an amount equal to its respective participation therein
(including without limitation its pro rata share of accrued but unpaid interest
thereon), in same day funds, at the office of the Administrative Agent specified
in such notice, not later than 11:00 a.m. (Minneapolis time), on the Business
Day after the date the Administrative Agent so notifies each Bank. In the event
that any Bank fails to make available to the Administrative Agent the amount of
such Bank’s participation in such unpaid amount on such date (the “Swing Line
Default Payment

- 21 -

--------------------------------------------------------------------------------



Date”) as provided herein, the Swing Line Bank shall be entitled to recover such
amount on demand from such Bank together with interest thereon at a rate per
annum equal to the Federal Funds Rate for each day during the period between the
Swing Line Default Payment Date and the date on which such Bank makes available
its participation in such unpaid amount. The failure of any Bank to make
available to the Administrative Agent its pro rata share of any such unpaid
amount shall not relieve any other Bank of its obligations hereunder to make
available to the Administrative Agent its pro rata share of such unpaid amount
on the Swing Line Default Payment Date. The Administrative Agent shall
distribute to each Bank which has paid all amounts payable by it under this
Section 2.3(f) with respect to the unpaid amount of any converted Swing Line
Loan, such Bank’s pro rata share of all payments received by the Administrative
Agent from the Borrower in repayment of such converted Swing Line Loan when such
payments are received. Notwithstanding anything to the contrary herein, each
Bank which has paid all amounts payable by it under this Section 2.3(f) shall
have a direct right to repayment of such amounts from the Borrowers subject to
the procedures for repaying Banks set forth in this Section 2.3.


(g)   Each Bank’s obligation to purchase participating interests pursuant to
Section 2.3(d) and Section 2.3(f) in the amount required under such section
shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against any other
Bank or the Borrowers, or the Borrowers may have against any Bank or any other
Person, as the case may be, for any reason whatsoever; (ii) the occurrence or
continuance of a Default or Event of Default; (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers; (iv) any breach of this
Agreement by any party hereto; (v) the failure to satisfy any condition to the
making of any Loan hereunder; or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.


Section 2.4   Notes. The Revolving Loans of each Bank shall be evidenced by a
single Revolving Note payable to the order of such Bank in a principal amount
equal to such Bank’s Revolving Commitment Amount originally in effect. The Swing
Line Loans shall be evidenced by a single Swing Line Note payable to the order
of the Swing Line Bank in the principal amount of the Swing Line Commitment
originally in effect. Upon receipt of each Bank’s Notes from the Borrowers, the
Administrative Agent shall mail such Notes to such Bank. Each Bank shall enter
in its ledgers and records the amount of each Revolving Loan, the various
Advances made, converted or continued and the payments made thereon, and each
Bank is authorized by the Borrowers to enter on a schedule attached to its
Revolving Note, as appropriate, a record of such Revolving Loans, Advances and
payments; provided, however that the failure by any Bank to make any such entry
or any error in making such entry shall not limit or otherwise affect the
obligation of the Borrowers hereunder and on the Notes, and, in all events, the
principal amounts owing by the Borrowers in respect of the Revolving Notes shall
be the aggregate amount of all Revolving Loans made by the Banks less all
payments of principal thereof made by the Borrowers.



- 22 -

--------------------------------------------------------------------------------



Section 2.5   Conversions and Continuations. On the terms and subject to the
limitations hereof, the Borrowers shall have the option at any time and from
time to time to convert all or any portion of the Advances into Prime Rate
Advances or Eurodollar Rate Advances, or to continue a Eurodollar Rate Advance
as such; provided, however that a Eurodollar Rate Advance may be converted or
continued only on the last day of the Interest Period applicable thereto and no
Advance may be converted to or continued as a Eurodollar Rate Advance if a
Default or Event of Default has occurred and is continuing on the proposed date
of continuation or conversion. Advances may be converted to, or continued as,
Eurodollar Rate Advances only in integral multiples, as to the aggregate amount
of the Advances of all Banks so converted or continued, of $500,000. The
Borrowers’ Agent shall give the Administrative Agent written notice of any
continuation or conversion of any Advances and such notice must be given so as
to be received by the Administrative Agent not later than 11:00 a.m.
(Minneapolis time) two Eurodollar Business Days prior to requested date of
conversion or continuation in the case of the continuation of, or conversion to,
Eurodollar Rate Advances and on the date of the requested conversion to Prime
Rate Advances. Each such notice shall specify (a) the amount to be continued or
converted, (b) the date for the continuation or conversion (which must be (i)
the last day of the preceding Interest Period for any continuation or conversion
of Eurodollar Rate Advances, and (ii) a Eurodollar Business Day in the case of
continuations as or conversions to Eurodollar Rate Advances and a Business Day
in the case of conversions to Prime Rate Advances), and (c) in the case of
conversions to or continuations as Eurodollar Rate Advances, the Interest Period
applicable thereto. Any notice given by the Borrowers’ Agent under this Section
shall be irrevocable. If the Borrowers’ Agent shall fail to notify the
Administrative Agent of the continuation of any Eurodollar Rate Advances within
the time required by this Section, at the option of the Administrative Agent,
such Advances shall, on the last day of the Interest Period applicable thereto,
(y) automatically be continued as Eurodollar Rate Advances with the same
Interest Period or (z) automatically be converted into Prime Rate Advances. All
conversions and continuation of Advances must be made uniformly and ratably
among the Banks.
 
Section 2.6   Interest Rates, Interest Payments and Default Interest.


(a)   The Revolving Loans. Interest shall accrue and be payable on the Revolving
Loans as follows:


(i)   Subject to paragraph (iii) below, each Eurodollar Rate Advance shall bear
interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted
Eurodollar Rate for such Interest Period, plus (B) the Applicable Margin.


(ii)   Subject to paragraph (iii) below, each Prime Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (A) the Prime Rate, plus (B) the Applicable Margin.



- 23 -

--------------------------------------------------------------------------------



(iii)   Upon the occurrence of any Event of Default, each Advance shall, at the
option of the Majority Banks, bear interest until paid in full at a rate per
annum equal to the higher of (A) the rate applicable to such Advance but for the
provisions of this clause (iii) plus 2.0% and (B) the Prime Rate plus 2.0%.


(iv)   Interest shall be payable (A) with respect to each Eurodollar Rate
Advance having an Interest Period of three months or less, on the last day of
the Interest Period applicable thereto; (B) with respect to any Eurodollar Rate
Advance having an Interest Period greater than three months, on the last day of
the Interest Period applicable thereto and on each day that would have been the
last day of the Interest Period for such Advance had successive Interest Periods
of three months duration been applicable to such Advance; (C) with respect to
any Prime Rate Advance, on the last day of each month; (D) upon any permitted
prepayment of a Eurodollar Rate Advance (on the amount prepaid); (E) with
respect to all Advances, on the Termination Date; provided that interest under
paragraph (a)(iii) of this Section shall be payable on demand.


(b)   Swing Line Loans. Interest shall accrue and be payable on the Swing Line
Loans as follows:


(i)   Each Prime Rate Advance shall bear interest on the unpaid principal amount
thereof at a varying rate per annum equal to the sum of (A) the Prime Rate, plus
(B) the Applicable Margin.


(ii)   Each Alternate Advance shall bear interest on the unpaid principal amount
thereof at a rate per annum quoted from time to time by the Swing Line Bank and
agreed to by the Borrowers’ Agent.


(iii)   Interest shall be payable with respect to any Swing Line Loan (A) on the
last day of each month; (B) upon any permitted prepayment of an Alternate
Advance (on the amount prepaid); and (C) on the Termination Date; provided that
interest under paragraph (b)(iii) of this Section shall be payable on demand.


Section 2.7   Repayment and Mandatory Prepayment.


(a)   Repayment Terms. The unpaid principal balance of all Revolving Notes,
together with all accrued and unpaid interest thereon, shall be due and payable
on the Termination Date.


(b)   Other Mandatory Prepayments.


(i)   If at any time Total Revolving Outstandings exceed the Aggregate Revolving
Commitment Amounts, the Borrowers shall immediately repay to the Administrative
Agent for the account of the Banks the amount of such excess. Any such payments
shall be applied first against Prime Rate Advances, then to

- 24 -

--------------------------------------------------------------------------------



Alternate Advances and then to Eurodollar Rate Advances in order starting with
the Eurodollar Rate Advances having the shortest time to the end of the
applicable Interest Period. If, after payment of all outstanding Advances, the
Total Revolving Outstandings still exceed the Aggregate Revolving Commitment
Amounts, the remaining amount paid by the Borrowers shall be placed in the
Holding Account.


(ii)   The Borrowers shall make mandatory principal prepayments of the Revolving
Loans in the manner set forth in Section 8.10 in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any offering of capital
stock or other equity interest greater than $10,000,000 by any Borrower or any
Subsidiary on the third (3rd) Business Day following receipt by any Borrower or
any Subsidiary of such Net Cash Proceeds. This provision shall not be deemed to
permit any Investment by any Borrower or any Subsidiary not otherwise permitted
hereunder.
 
Section 2.8   Optional Prepayments. The Borrowers may prepay Prime Rate Advances
and Alternate Advances, in whole or in part, at any time, without premium or
penalty. The Borrowers may prepay Eurodollar Rate Advances, in whole or in part,
at any time; provided that, upon such prepayment, the Borrowers shall pay to the
Banks the amounts, if any, required pursuant to Section 2.25. Any prepayment
shall be accompanied by accrued and unpaid interest on the amount prepaid and be
made by the Borrowers not later than 11:00 a.m. (Minneapolis time) on the date
the Borrowers wish such prepayment to become effective. Each partial prepayment
shall be in an aggregate minimum amount for all the Banks of $1,000,000 and
integral multiples of $500,000 for amounts greater than such minimum. Except
upon an acceleration following an Event of Default or upon termination of the
Revolving Commitments in whole, the Borrowers may pay Eurodollar Rate Advances
only on the last day of the Interest Period applicable thereto. Amounts paid
(unless following an acceleration or upon termination of the Revolving
Commitments in whole) or prepaid on Advances on the Revolving Loans under this
Section may be reborrowed upon the terms and subject to the conditions and
limitations of this Agreement. Amounts paid or prepaid on the Revolving Loans
under this Section shall be for the account of each Bank in proportion to its
share of outstanding Revolving Loans.
 
Part B -- Terms of the Letter of Credit Facility


Section 2.9   Letters of Credit. Upon the terms and subject to the conditions of
this Agreement, the LC Bank agrees to issue Letters of Credit for the account of
the Borrowers from time to time between the Closing Date and the Termination
Date in such amounts as the Borrowers’ Agent shall request up to an aggregate
amount at any time outstanding not exceeding the Total Letter of Credit
Commitment Amount; provided that no Letter of Credit will be issued in any
amount which, after giving effect to such issuance, would cause Total Revolving
Outstandings to exceed the Aggregate Revolving Commitment Amounts.
Notwithstanding any provision herein to the contrary, each letter of credit
issued pursuant to the Existing Credit Agreement that is currently outstanding
and identified on Schedule 2.9 hereto shall constitute a Letter of Credit
hereunder.

- 25 -

--------------------------------------------------------------------------------



Section 2.10   Procedures for Letters of Credit. Each request for a Letter of
Credit shall be made by the Borrowers’ Agent in writing, by telex, facsimile
transmission or electronic conveyance received by the LC Bank and the
Administrative Agent by 11:00 a.m. (Minneapolis time) on a Business Day which is
not less than one Business Day preceding the requested date of issuance (which
shall also be a Business Day). Each request for a Letter of Credit shall be
deemed a representation by the Borrowers that on the date of issuance of such
Letter of Credit and after giving effect thereto the conditions specified in
Article III have been and will be satisfied. The LC Bank may require that such
request be made on such letter of credit application and reimbursement agreement
form as the LC Bank may from time to time specify, along with satisfactory
evidence of the authority and incumbency of the officials of the Borrowers’
Agent making such request. The LC Bank shall promptly notify the Administrative
Agent and other Banks of the receipt of the request and the matters specified
therein. On the date of each issuance of a Letter of Credit the LC Bank shall
send notice to the other Banks of such issuance, accompanied by a copy of the
Letter or Letters of Credit so issued. 


Section 2.11   Terms of Letters of Credit. Letters of Credit shall be issued in
support of obligations of the Borrowers. All Letters of Credit must expire not
later than 364 days from the date of issuance (subject to renewal). As to each
Letter of Credit that will be outstanding as of the Revolving Commitment Ending
Date or as of the termination of the Commitments pursuant to Section 2.14, no
further renewal of any such Letter of Credit shall occur, and the Borrower shall
provide prior to the issuance of such Letter of Credit, (i) cash collateral in
an amount reasonably satisfactory to the LC Bank, or (ii) one or more
irrevocable letters of credit in form and substance, and issued by a bank,
reasonably satisfactory to the LC Bank pursuant to which the LC Bank is entitled
to recover the maximum amount at any time payable under such Letter of Credit,
plus all costs and fees then or thereafter payable with respect to such Letter
of Credit under the terms of this Agreement.
 
Section 2.12   Agreement to Repay Letter of Credit Drawings. If the LC Bank has
received documents purporting to draw under a Letter of Credit that the LC Bank
believes conform to the requirements of the Letter of Credit, or if the LC Bank
has decided that it will comply with the Borrowers’ Agent’s written or oral
request or authorization to pay a drawing on any Letter of Credit that the LC
Bank does not believe conforms to the requirements of the Letter of Credit, it
will notify the Borrowers’ Agent of that fact. The Borrowers shall reimburse the
LC Bank by 9:30 a.m. (Minneapolis time) on the day on which such drawing is to
be paid in Immediately Available Funds in an amount equal to the amount of such
drawing. Any amount by which the Borrowers have failed to reimburse the LC Bank
for the full amount of such drawing by 10:00 a.m. on the date on which the LC
Bank in its notice indicated that it would pay such drawing, until reimbursed
from the proceeds of Loans pursuant to Section 2.15 or out of funds available in
the Holding Account, is an “Unpaid Drawing.”


Section 2.13   Obligations Absolute. The obligation of the Borrowers under
Section 2.12 to repay the LC Bank for any amount drawn on any Letter of Credit
and to repay the Banks for any Revolving Loans made under Section 2.15 to cover
Unpaid Drawings shall be absolute, unconditional and irrevocable, shall continue
for so long as any Letter of Credit is outstanding notwithstanding any
termination of this Agreement, and shall be paid strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including without
limitation the following circumstances:

- 26 -

--------------------------------------------------------------------------------





(a)   Any lack of validity or enforceability of any Letter of Credit;


(b)   The existence of any claim, setoff, defense or other right which the
Borrowers may have or claim at any time against any beneficiary, transferee or
holder of any Letter of Credit (or any Person for whom any such beneficiary,
transferee or holder may be acting), the LC Bank or any Bank or any other
Person, whether in connection with a Letter of Credit, this Agreement, the
transactions contemplated hereby, or any unrelated transaction; or


(c)  Any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever.


Neither the LC Bank nor any Bank nor officers, directors or employees of any
thereof shall be liable or responsible for, and the obligations of the Borrowers
to the LC Bank and the Banks shall not be impaired by:


(i)   The use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary, transferee or holder thereof in connection
therewith;


(ii)   The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should, in fact,
prove to be in any or all respects invalid, insufficient, fraudulent or forged;


(iii)   The acceptance by the LC Bank of documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or


(iv)   Any other action of the LC Bank in making or failing to make payment
under any Letter of Credit if in good faith and in conformity with U.S. or
foreign laws, regulations or customs applicable thereto.


Notwithstanding the foregoing, the Borrowers shall have a claim against the LC
Bank, and the LC Bank shall be liable to the Borrowers, to the extent, but only
to the extent, of any direct, as opposed to consequential, damages suffered by
the Borrowers which the Borrowers prove were caused by the LC Bank’s willful
misconduct or gross negligence in determining whether documents presented under
any Letter of Credit comply with the terms thereof.



- 27 -

--------------------------------------------------------------------------------



Part C -- General


Section 2.14   Changes to Revolving Commitment Amounts.


(a)   Optional Reduction or Termination. The Borrowers may, at any time, upon
not less than three (3) Business Days prior written notice to the Administrative
Agent from the Borrowers’ Agent, reduce the Revolving Commitment Amounts,
ratably, with any such reduction in a minimum aggregate amount for all the Banks
of $5,000,000, or, if more, in an integral multiple of $1,000,000; provided,
however, that the Borrowers may not at any time reduce the Aggregate Revolving
Commitment Amounts below the Total Revolving Outstandings. The Borrowers may, at
any time when there are no Letters of Credit outstanding, upon not less than
three (3) Business Days prior written notice to the Administrative Agent from
the Borrowers’ Agent, terminate the Revolving Commitments in their entirety.
Upon termination of the Revolving Commitments pursuant to this Section, the
Swing Line Commitment shall terminate automatically and the Borrowers shall pay
to the Administrative Agent for the account of the Banks the full amount of all
outstanding Advances for Revolving Loans and Swing Line Loans, all accrued and
unpaid interest thereon, all unpaid Revolving Commitment Fees accrued to the
date of such termination, any indemnities payable with respect to Advances
pursuant to Section 2.24 and all other unpaid Obligations of the Borrowers to
the Administrative Agent and the Banks hereunder.


(b)  Increase of Revolving Commitment Amount.


  (i)  Provided there exists no Default or Event of Default, the Borrowers may
from time to time upon written notice to the Administrative Agent from the
Borrowers’ Agent, request an increase in the Aggregate Revolving Commitment
Amounts by an aggregate amount not exceeding $125,000,000; provided, however,
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000 or any integral multiple of $5,000,000 in excess thereof, (ii) the
Borrowers may make a maximum of two such requests, and (iii) after giving effect
to such request, neither the Total Revolving Outstandings nor the Aggregate
Revolving Commitment Amounts shall exceed $450,000,000. At the time of sending
such written notice, the Borrowers’ Agent (in consultation with the
Administrative Agent) shall specify the time period within which each Bank is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Banks).
 
(ii)  Each Bank shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Revolving Commitment and, if so,
whether by an amount equal to, greater than, or less than its Revolving
Percentage of such requested increase. Any Bank not responding within such time
period shall be deemed to have declined to increase its Revolving Commitment. No
Bank shall have any obligation, express or implied, to increase its Revolving
Commitment.



- 28 -

--------------------------------------------------------------------------------



(iii)  The Administrative Agent shall notify the Borrowers’ Agent and each Bank
of the Banks’ responses to each request made hereunder. To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent and the LC Banks (which approvals shall not be unreasonably withheld), the
Borrowers’ Agent may also invite additional eligible assignees to become Banks
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.


(iv)  If the Aggregate Revolving Commitment Amounts are increased in accordance
with this Section 2.14(b), the Administrative Agent and the Borrowers’ Agent
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrowers’ Agent and the Banks of the final allocation of such increase and the
Increase Effective Date.


(v)  In the event of an increase in the Aggregate Revolving Commitment Amounts
pursuant to this Section 2.14(b), the Banks (new or existing) shall accept an
assignment from the existing Banks and the existing Banks shall make an
assignment to the new or existing Banks accepting a new or increased Revolving
Commitment Amount, of an interest in each then outstanding Revolving Loan and
Swing Line Loan such that, after giving effect thereto, all Revolving Loans and
Swing Line Loans are held ratably by the Banks in proportion to their respective
Revolving Commitment Amount. Assignments pursuant to the preceding sentence
shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest and shall not be subject to the assignment fee set forth in
Section 9.6.


(vi)  As a condition precedent to such increase, the Borrowers’ Agent shall (i)
deliver to the Administrative Agent a certificate dated as of the Increase
Effective Date (in sufficient copies for each Bank), signed by a senior officer
of the Borrowers’ Agent, (A) certifying and attaching the resolutions adopted by
the Borrowers approving or consenting to such increase, and (B) certifying that,
before and after giving effect to such increase, (1) the representations and
warranties contained in Article IV and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) no Default or
Event of Default exists.
 
Section 2.15   Loans to Cover Unpaid Drawings. Whenever any Unpaid Drawing
exists for which there are not then funds in the Holding Account to cover the
same, the Administrative Agent shall give the other Banks notice to that effect,
specifying the amount thereof, in which event each Bank is authorized (and the
Borrowers do here so authorize each Bank) to, and shall, make a Revolving Loan
(as a Prime Rate Advance) to the Borrowers in an amount equal to such Bank’s
Revolving Percentage of the amount of the Unpaid Drawing. The Administrative
Agent shall notify each Bank by 11:00 a.m. (Minneapolis time) on the date such
Unpaid Drawing occurs of the amount of the Revolving Loan to be made by such
Bank. Notices received after such time shall be deemed to have been received on
the next Business Day. Each Bank shall then make such Revolving Loans
(regardless of noncompliance with the applicable conditions precedent specified
in Article III hereof and regardless of whether an Event of Default then exists)
and each Bank shall provide the Administrative Agent with the proceeds of such
Revolving Loan in Immediately Available Funds, at the office of the
Administrative Agent, not later than 2:00 p.m. (Minneapolis time) on the day on
which such Bank received such notice (or, in the case of notices received after
11:00 a.m., Minneapolis time, is deemed to have received such notice). The
Administrative Agent shall apply the proceeds of such Revolving Loans directly
to reimburse the LC Bank for such Unpaid Drawing. If any portion of any such
amount paid to the Administrative Agent should be recovered by or on behalf of
the Borrowers from the LC Bank in bankruptcy, by assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared between and among the Banks in the manner contemplated by Section 8.10
hereof. If at the time the Banks make funds available to the Administrative
Agent pursuant to the provisions of this Section, the applicable conditions
precedent specified in Article III shall not have been satisfied, the Borrowers
shall pay to the Administrative Agent for the account of the Banks interest on
the funds so advanced at a floating rate per annum equal to the sum of the Prime
Rate plus the Applicable Margin for Prime Rate Advances plus two percent
(2.00%). If for any reason any Bank is unable to make a Revolving Loan to the
Borrowers to reimburse the LC Bank for an Unpaid Drawing, then such Bank shall
immediately purchase from the LC Bank a risk participation in such Unpaid
Drawing, at par, in an amount equal to such Bank’s Revolving Percentage of the
Unpaid Drawing. 

- 29 -

--------------------------------------------------------------------------------



Section 2.16   Fees.


(a)   Revolving Commitment Fee. The Borrowers shall pay to the Administrative
Agent for the account of each Bank fees (the “Revolving Commitment Fees”) in an
amount equal to the product of (i) the Applicable Fee Percentage times (ii) the
average daily Unused Revolving Commitment (but excluding the Swing Line
Commitment, Commercial Letters of Credit and Standby Letters of Credit) of such
Bank as of the last day of each quarter. Such Revolving Commitment Fees are
payable in arrears quarterly on the last day of each quarter and on the
Termination Date.


(b)   Agency Fee. The Borrowers shall pay to the Administrative Agent the fees
set forth in the separate letter agreement dated as of the date hereof between
the Administrative Agent and the Borrowers’ Agent. Such fees shall be paid on
the Closing Date and at such other times as may be required pursuant to the
terms of such letter agreement.


(c)   Standby Letter of Credit Fees. For each Standby Letter of Credit issued,
the Borrowers shall pay to the Administrative Agent for the account of the Banks
a fee (the “Letter of Credit Fee”) in an amount equal to the product of (i) the
Applicable LC Fee Percentage multiplied by (ii) the amount available to be drawn
under such Standby Letter of Credit from time to time for the period from the
date of issuance of such

- 30 -

--------------------------------------------------------------------------------



Standby Letter of Credit to the expiration of such Standby Letter of Credit. 
Such fee shall be payable in arrears quarterly on the last day of each quarter,
commencing with the first such date after the issuance of such Standby Letter of
Credit, and on the expiration date of such Standby Letter of Credit. In addition
to the Letter of Credit Fee, the Borrowers shall pay to the LC Bank, on demand,
all issuance, amendment, drawing and other fees regularly charged by the LC Bank
to its letter of credit customers and all out-of-pocket expenses incurred by the
LC Bank in connection with the issuance, amendment, administration or payment of
any Letter of Credit.


(d)   Commercial Letter of Credit Fees. For each Commercial Letter of Credit
issued, the Borrowers shall pay to the LC Bank an amount agreed upon by the LC
Bank and the Borrowers.


Section 2.17   Computation. Computation of interest on Prime Rate Advances shall
be calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of actual days elapsed and a year
of 360 days.
 
Section 2.18   Payments. Payments and prepayments of principal of, and interest
on, the Notes and all fees, expenses and other obligations under this Agreement
payable to the Administrative Agent or the Banks shall be made without setoff or
counterclaim in Immediately Available Funds not later than 9:30 a.m.
(Minneapolis time) on the dates called for under this Agreement and the Notes to
the Administrative Agent at its main office in Minneapolis, Minnesota. Funds
received after such time shall be deemed to have been received on the next
Business Day. The Administrative Agent will promptly distribute in like funds to
each Bank its ratable share of each such payment of principal, interest and fees
received by the Administrative Agent for the account of the Banks. Whenever any
payment to be made hereunder or on the Notes shall be stated to be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time, in the case of a payment of principal,
shall be included in the computation of any interest on such principal payment;
provided, however, that if such extension would cause payment of interest on or
principal of a Eurodollar Rate Advance to be made in the next following calendar
month, such payment shall be made on the first preceding Business Day.


Section 2.19   Use of Loan Proceeds. The proceeds of the Revolving Loans shall
be used for the Borrowers’ general business purposes, including working capital
support, in a manner not in conflict with any of the Borrowers’ covenants in
this Agreement, and to (i) refinance Swing Line Loans as provided in subsection
2.3(c) and (ii) pay off Unpaid Drawings as provided in subsection 2.15.


Section 2.20   Interest Rate Not Ascertainable, Etc. If, on or prior to the date
for determining the Adjusted Eurodollar Rate in respect of the Interest Period
for any Eurodollar Rate Advance, any Bank determines (which determination shall
be conclusive and binding, absent error) that:



- 31 -

--------------------------------------------------------------------------------



(a)   deposits in dollars (in the applicable amount) are not being made
available to such Bank in the relevant market for such Interest Period, or


(b)   the Adjusted Eurodollar Rate will not adequately and fairly reflect the
cost to such Bank of funding or maintaining Eurodollar Rate Advances for such
Interest Period,


such Bank shall forthwith give notice to the Borrowers’ Agent and the other
Banks of such determination, whereupon the obligation of such Bank to make or
continue, or to convert any Advances to, Eurodollar Rate Advances shall be
suspended until such Bank notifies the Borrowers’ Agent and the Administrative
Agent that the circumstances giving rise to such suspension no longer exist.
While any such suspension continues, all further Advances by such Bank shall be
made as Prime Rate Advances. No such suspension shall affect the interest rate
then in effect during the applicable Interest Period for any Eurodollar Rate
Advance outstanding at the time such suspension is imposed.
 
Section 2.21   Increased Cost. If any Regulatory Change:


(a)    shall subject any Bank (or its Applicable Lending Office) to any tax,
duty or other charge with respect to its Eurodollar Rate Advances, its Notes or
its obligation to make Eurodollar Rate Advances or shall change the basis of
taxation of payment to any Bank (or its Applicable Lending Office) of the
principal of or interest on its Eurodollar Rate Advances or any other amounts
due under this Agreement in respect of its Eurodollar Rate Advances or its
obligation to make Eurodollar Rate Advances (except for changes in the rate of
tax on the overall net income of such Bank or its Applicable Lending Office
imposed by the jurisdiction in which such Bank’s principal office or Applicable
Lending Office is located); or


(b)   shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board, but excluding with respect to any Eurodollar Rate Advance any such
requirement to the extent included in calculating the applicable Adjusted
Eurodollar Rate) against assets of, deposits with or for the account of, or
credit extended by, any Bank’s Applicable Lending Office or against Letters of
Credit issued by the Administrative Agent or shall impose on any Bank (or its
Applicable Lending Office) or the interbank Eurodollar market any other
condition affecting its Eurodollar Rate Advances, its Notes or its obligation to
make Eurodollar Rate Advances or affecting any Letter of Credit;


and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Eurodollar Rate
Advance or issuing or maintaining any Letter of Credit, or to reduce the amount
of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Notes, then, within 30 days after
demand by such Bank (with a copy to the Administrative Agent), the Borrowers
shall pay to such Bank such additional amount or amounts as will compensate such
Bank for such increased cost or reduction. Each Bank will promptly notify the
Borrowers’ Agent and the Administrative Agent of any event of which it has
knowledge, occurring after the

- 32 -

--------------------------------------------------------------------------------



date hereof, which will entitle such Bank to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank. If any Bank fails to give such notice within 45 days after it obtains
knowledge of such an event, such Bank shall, with respect to compensation
payable pursuant to this Section, only be entitled to payment under this Section
for costs incurred from and after the date 45 days prior to the date that such
Bank does give such notice; provided, however, that to the extent such
additional amounts accrue during such period due to the retroactive effect of
the applicable Regulatory Change promulgated during the period prior to the
Borrowers’ Agent’s receipt of such notice, the limitation set forth in this
sentence shall not apply. A certificate of any Bank claiming compensation under
this Section, setting forth the additional amount or amounts to be paid to it
hereunder and stating in reasonable detail the basis for the charge and the
method of computation, shall be conclusive in the absence of error. In
determining such amount, any Bank may use any reasonable averaging and
attribution methods. Failure on the part of any Bank to demand compensation for
any increased costs or reduction in amounts received or receivable with respect
to any Interest Period shall not constitute a waiver of such Bank’s rights to
demand compensation for any increased costs or reduction in amounts received or
receivable in any subsequent Interest Period.
 
Section 2.22   Illegality. If any Regulatory Change shall make it unlawful or
impossible for any Bank to make, maintain or fund any Eurodollar Rate Advances,
such Bank shall notify the Borrowers’ Agent and the Administrative Agent,
whereupon the obligation of such Bank to make or continue, or to convert any
Advances to, Eurodollar Rate Advances shall be suspended until such Bank
notifies the Borrowers’ Agent and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist. Before giving any
such notice, such Bank shall designate a different Applicable Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
determines that it may not lawfully continue to maintain any Eurodollar Rate
Advances to the end of the applicable Interest Periods, all of the affected
Advances shall be automatically converted to Prime Rate Advances as of the date
of such Bank’s notice, and upon such conversion the Borrowers shall indemnify
such Bank in accordance with Section 2.24.
 
Section 2.23   Capital Adequacy. In the event that any Regulatory Change reduces
or shall have the effect of reducing the rate of return on any Bank’s capital or
the capital of its parent corporation (by an amount such Bank deems material) as
a consequence of its Commitments and/or its Loans and/or any Letters of Credit
or any Bank’s obligations to make Advances to cover Letters of Credit to a level
below that which such Bank or its parent corporation could have achieved but for
such Regulatory Change (taking into account such Bank’s policies and the
policies of its parent corporation with respect to capital adequacy), then the
Borrowers shall, within 30 days after written notice and demand from such Bank
to the Borrowers’ Agent (with a copy to the Administrative Agent), pay to such
Bank additional amounts sufficient to compensate such Bank or its parent
corporation for such reduction. If any Bank fails to give such notice within 45
days after it obtains knowledge of such an event, such Bank shall, with respect
to compensation payable pursuant to this Section, only be entitled to

- 33 -

--------------------------------------------------------------------------------



payment under this Section for diminished returns as a result of such reduction
for the period from and after the date 45 days prior to the date that such Bank
does give such notice; provided, however, that to the extent such additional
amounts accrue during such period due to the retroactive effect of the
applicable Regulatory Change promulgated during the period prior to the
Borrowers’ Agent’s receipt of such notice, the limitation set forth in this
sentence shall not apply. Any determination by such Bank under this Section and
any certificate as to the amount of such reduction given to the Borrowers by
such Bank shall be final, conclusive and binding for all purposes, absent error.
 
Section 2.24   Funding Losses; Eurodollar Rate Advances. The Borrowers shall
compensate each Bank, upon its written request to the Borrowers’ Agent, for all
losses, expenses and liabilities (including any interest paid by such Bank to
lenders of funds borrowed by it to make or carry Eurodollar Rate Advances to the
extent not recovered by such Bank in connection with the re-employment of such
funds and including loss of anticipated profits) which such Bank may sustain:
(i) if for any reason, other than a default by such Bank, a funding of a
Eurodollar Rate Advance does not occur on the date specified therefor in the
Borrowers’ Agent’s request or notice as to such Advance under Section 2.2 or
2.4, or (ii) if, for whatever reason (including, but not limited to,
acceleration of the maturity of Advances following an Event of Default), any
repayment of a Eurodollar Rate Advance, or a conversion pursuant to Section
2.22, occurs on any day other than the last day of the Interest Period
applicable thereto. A Bank’s request for compensation shall set forth the basis
for the amount requested and shall be final, conclusive and binding, absent
manifest error.


Section 2.25   Discretion of Banks as to Manner of Funding. Each Bank shall be
entitled to fund and maintain its funding of Eurodollar Rate Advances in any
manner it may elect, it being understood, however, that for the purposes of this
Agreement all determinations hereunder (including, but not limited to,
determinations under Section 2.24) shall be made as if such Bank had actually
funded and maintained each Eurodollar Rate Advance during the Interest Period
for such Advance through the purchase of deposits having a maturity
corresponding to the last day of the Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.


Section 2.26   Taxes. (a) Any and all payments by the Borrowers hereunder or
under the Notes shall be made free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges of
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Bank and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it in lieu of net income taxes (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”).


(b)   The Borrowers agree to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).



- 34 -

--------------------------------------------------------------------------------



(c)   The Borrowers shall indemnify each Bank and the Administrative Agent for
the full amount of Taxes or Other Taxes imposed on or paid by such Bank or the
Administrative Agent and any penalties, interest and expenses with respect
thereto. Payments on this indemnification shall be made within 30 days from the
date such Bank or the Administrative Agent makes written demand therefor.


(d)   Within thirty (30) days after the date of any payment of Taxes, the
Borrowers shall furnish to the Administrative Agent, at its address referred to
on the signature page hereof a certified copy of a receipt evidencing payment
thereof. In the case of any payment hereunder or under the Notes by or on behalf
of the Borrowers through an account or branch outside the United States or by or
on behalf of the Borrowers by a payor that is not a United States person, if the
Borrowers determine that no Taxes are payable in respect thereof, the Borrowers
shall furnish or shall cause such payor to furnish, to the Administrative Agent,
at such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes. For purposes of this subsection
(d) and subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Code.


(e)   Each Bank, as of the date it becomes a party hereto, represents to the
Borrowers and the Administrative Agent that it is either (i) organized under the
laws of the United States or any State thereof or (ii) is entitled to complete
exemption from United States withholding tax imposed on or with respect to any
payments, including fees, to be made pursuant to this Agreement (x) under an
applicable provision of a tax convention to which the United States is a party
or (y) because it is acting through a branch, agency or office in the United
States and any payment to be received by it hereunder is effectively connected
with a trade or business in the United States. Each Bank that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrowers’ Agent and the Administrative Agent, on or before the
day on which such Bank becomes a party hereto, duly completed and signed copies
of either Form W-8BEN or Form W-8ECI of the United States Internal Revenue
Service, or appropriate successor forms. Form W-8BEN shall include such Bank’s
United States taxpayer identification number if required under then current
regulations to claim exemption from withholding pursuant to a tax convention.
Thereafter and from time to time, each such Bank shall submit to the Borrowers’
Agent and the Administrative Agent such additional duly completed and signed
copies of one or the other of such Forms (or such successor Forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may be (i) reasonably requested by the Borrowers’ Agent or the Administrative
Agent and (ii) required and permitted under then-current United States law or
regulations to avoid United States withholding taxes on payments in respect of
all payments to be received by such Bank hereunder. Upon the request of the
Borrowers’ Agent or the Administrative Agent, each Bank that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrowers’ Agent and the Administrative Agent a certificate on Internal
Revenue Service Form W-9 or such substitute form as is reasonably satisfactory
to the Borrowers’ Agent and the Administrative Agent to the effect that it is
such a United States person.



- 35 -

--------------------------------------------------------------------------------



(f)   If the Borrowers shall be required by law or regulation to make any
deduction, withholding or backup withholding of any taxes, levies, imposts,
duties, fees, liabilities or similar charges of the United States of America,
any possession or territory of the United States of America (including the
Commonwealth of Puerto Rico) or any area subject to the jurisdiction of the
United States of America (“U.S. Taxes”) from any payments to a Bank pursuant to
any Loan Document in respect of the Obligations payable to such Bank then or
thereafter outstanding, the Borrowers shall make such withholdings or deductions
and pay the full amount withheld or deducted to the relevant taxation authority
or other authority in accordance with applicable law.
 
ARTICLE III 
CONDITIONS PRECEDENT


Section 3.1   Conditions of Initial Transaction. The making of the initial
Revolving Loans, the initial Swing Line Loan, and the issuance of the initial
Letter of Credit shall be subject to the prior or simultaneous fulfillment of
the following conditions:


(a)   Documents. The Administrative Agent shall have received the following in
sufficient counterparts (except for the Notes) for each Bank:


(i)   A Revolving Note drawn to the order of each Bank and, for the account of
the Swing Line Lender, the Swing Line Note, executed by a duly authorized
officer (or officers) of the Borrowers and dated the Closing Date.


(ii)   A certificate of the Secretary or Assistant Secretary of each Borrower
dated as of the Closing Date and certifying as to the following:


(A)   A true and correct copy of the corporate, company or limited partnership
resolutions, as applicable, of such Borrower authorizing the execution, delivery
and performance of the Loan Documents to which such Borrower is a party
contemplated hereby and thereby;


(B)   The incumbency, names, titles and signatures of the officers of such
Borrower authorized to execute the Loan Documents to which such Borrower is a
party and to request Advances;


(C)   A true and correct copy of the Articles of Incorporation, Certificate of
Formation or Certificate of Limited Partnership, as applicable, of such
Borrower, with all amendments thereto, certified by the appropriate governmental
official of the jurisdiction of its formation as of a date not more than 30 days
prior to the Closing Date; and



- 36 -

--------------------------------------------------------------------------------



(D)   A true and correct copy of the bylaws, operating or formation agreement or
limited partnership agreement, as applicable, for such Borrower.


(iii)   A certificate of good standing for each Borrower in the jurisdiction of
its formation and in each State in which the character of the properties owned
or leased by such Borrower or the business conducted by such Borrower makes such
qualification necessary, certified by the appropriate governmental officials as
of a date not more than 30 days prior to the Closing Date.


(iv)   A certificate dated the Closing Date of the president, any vice president
or the director of accounting and finance of each Borrower certifying as to the
matters set forth in Sections 3.2 (a) and (b) below.


(v)   A notice of authorized borrowers, in form and substance satisfactory to
the Administrative Agent, executed by a duly authorized officer of the Borrowers
and dated the Closing Date.


(b)   Opinion. The Borrowers shall have requested Koley Jessen, P.C., a limited
liability organization, counsel for the Borrowers, to prepare a written opinion,
addressed to the Banks and dated the Closing Date, in form and substance
satisfactory to the Banks, and such opinion shall have been delivered to the
Administrative Agent in sufficient counterparts for each Bank.


(c)   Compliance. Each Borrower shall have performed and complied with all
agreements, terms and conditions contained in this Agreement required to be
performed or complied with by such Borrower prior to or simultaneously with the
Closing Date.


(d)   Other Matters. All corporate and legal proceedings relating to the
Borrowers and all instruments and agreements in connection with the transactions
contemplated by this Agreement shall be satisfactory in scope, form and
substance to the Administrative Agent, the Banks and the Administrative Agent’s
special counsel, and the Administrative Agent shall have received all
information and copies of all documents, including records of corporate
proceedings, as any Bank or such special counsel may reasonably have requested
in connection therewith, such documents where appropriate to be certified by
proper corporate or governmental authorities.


(e)   Fees and Expenses. The Administrative Agent shall have received for itself
and for the account of the Banks all fees and other amounts due and payable by
the Borrowers on or prior to the Closing Date, including the reasonable fees and
expenses of counsel to the Administrative Agent payable pursuant to Section 9.2.



- 37 -

--------------------------------------------------------------------------------



(f)   Unsatisfied Conditions. Any one or more of the conditions set forth above
which have not been satisfied by the Borrowers on or prior to the date of
disbursement of the initial Loan under this Agreement shall not be deemed
permanently waived by the Administrative Agent or any Bank unless the
Administrative Agent or such Bank, as the case may be, shall waive the same in a
writing that expressly states that the waiver is permanent, and in all cases in
which the waiver is not stated to be permanent the Administrative Agent or any
Bank may at any time subsequent thereto insist upon compliance and satisfaction
of any such condition as a condition to any subsequent Loan or Letter of Credit
hereunder and failure by the Borrowers to comply with any such condition within
five (5) Business Day’s written notice from the Administrative Agent or any Bank
to the Borrowers’ Agent shall constitute an Event of Default under this
Agreement.


Section 3.2   Conditions Precedent to all Loans and Letters of Credit. The
obligation of the Banks to make any Revolving Loans hereunder, the agreement of
the Swing Line Bank to make a Swing Line Loan, and of the LC Bank to issue each
Letter of Credit (including the initial Letter of Credit) shall be subject to
the fulfillment of the following conditions:


(a)   Representations and Warranties. The representations and warranties
contained in Article IV shall be true and correct on and as of the Closing Date
and on the date of each Revolving Loan or Swing Line Loan or the date of
issuance of each Letter of Credit, with the same force and effect as if made on
such date.


(b)   No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date and on the date of each Revolving Loan or Swing
Line Loan or the date of issuance of each Letter of Credit or will exist after
giving effect to the Loans made on such date or the Letter of Credit so issued.


(c)   Notices and Requests. The Administrative Agent shall have received the
Borrowers’ Agent’s request for such Loans as required under Section 2.2 or the
Borrowers’ application for such Letters of Credit specified under Section 2.10.
 
ARTICLE IV 
REPRESENTATIONS AND WARRANTIES


To induce the Banks to enter into this Agreement and to make Loans hereunder and
to induce the LC Bank to issue Letters of Credit, the Borrowers represent and
warrant to the Banks:


Section 4.1   Organization, Standing, Etc. Each Borrower is a corporation,
limited liability company or limited partnership duly incorporated or formed and
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and has all requisite corporate power and authority
to carry on its business as now conducted, to enter into this Agreement and to
issue the Notes and to perform its obligations under the Loan Documents. WFB is
a state chartered bank duly formed and validly existing and in good standing
under the laws of the jurisdiction of its formation and has all requisite
association power and authority to

- 38 -

--------------------------------------------------------------------------------



carry on its business as now conducted. Each Borrower and WFB (a) holds all
certificates of authority, licenses and permits necessary to carry on its
business as presently conducted in each jurisdiction in which it is carrying on
such business, except where the failure to hold such certificates, licenses or
permits would not constitute a Material Adverse Occurrence, and (b) is duly
qualified and in good standing as a foreign corporation (or other organization)
in each jurisdiction in which the character of the properties owned, leased or
operated by it or the business conducted by it makes such qualification
necessary and the failure so to qualify would permanently preclude such Borrower
from enforcing its rights with respect to any assets or expose such Borrower to
any Material Adverse Occurrence.


Section 4.2   Authorization and Validity. The execution, delivery and
performance by each Borrower of the Loan Documents have been duly authorized by
all necessary corporate action by such Borrower, and this Agreement constitutes,
and the Notes and other Loan Documents when executed will constitute, the legal,
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.


Section 4.3   No Conflict; No Default. The execution, delivery and performance
by each Borrower of the Loan Documents will not (a) violate any provision of any
law, statute, rule or regulation or any order, writ, judgment, injunction,
decree, determination or award of any court, governmental agency or arbitrator
presently in effect having applicability to such Borrower, (b) violate or
contravene any provision of the Articles of Incorporation or bylaws of such
Borrower, or (c) result in a breach of or constitute a default under any
indenture, loan or credit agreement or any other agreement, lease or instrument
to which such Borrower is a party or by which it or any of its properties may be
bound or result in the creation of any Lien thereunder. No Borrower nor any
Subsidiary is in default under or in violation of any such law, statute, rule or
regulation, order, writ, judgment, injunction, decree, determination or award or
any such indenture, loan or credit agreement or other agreement, lease or
instrument in any case in which the consequences of such default or violation
could constitute a Material Adverse Occurrence.


Section 4.4   Government Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of the Borrowers to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Loan Documents.


Section 4.5   Financial Statements and Condition. The Borrowers’ audited
financial statements as at January 1, 2005, as heretofore furnished to the
Banks, have been prepared in accordance with GAAP on a consistent basis and
fairly present the financial condition of the Borrowers and their Subsidiaries
as at such dates and the results of its operations and changes in financial
position for the respective periods then ended. As of the dates of such
financial statement, no Borrower nor any Subsidiary had any material obligation,
contingent liability, liability for taxes or long-term lease obligation which is
not reflected in such financial statements or in the notes thereto. Since
January 1, 2005, there has been no Material Adverse Occurrence.



- 39 -

--------------------------------------------------------------------------------



Section 4.6   Litigation. Except as disclosed on Schedule 4.6, there are no
actions, suits or proceedings pending or, to the knowledge of any Borrower,
threatened against or affecting any Borrower or any Subsidiary or any of its
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which, if determined adversely to such
Borrower or Subsidiary, would constitute a Material Adverse Occurrence, and
there are no unsatisfied judgments against any Borrower or Subsidiary, the
satisfaction or payment of which would constitute a Material Adverse Occurrence.


Section 4.7   Environmental, Health and Safety Laws. There does not exist any
violation by any Borrower or Subsidiary of any applicable federal, state or
local law, rule or regulation or order of any government, governmental
department, board, agency or other instrumentality relating to environmental,
pollution, health or safety matters which has, will or threatens to impose a
material liability on such Borrower or Subsidiary or which has required or would
require a material expenditure by such Borrower or Subsidiary to cure. No
Borrower nor any Subsidiary has received any notice to the effect that any part
of its operations or properties is not in material compliance with any such law,
rule, regulation or order or notice that it or its property is the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to any release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to constitute a Material Adverse Occurrence. Except as set out on
Schedule 4.7 attached hereto, no Borrower nor any Subsidiary has knowledge that
it or its property will become subject to environmental laws or regulations
during the term of this Agreement, compliance with which could reasonably be
expected to require capital expenditures which would constitute a Material
Adverse Occurrence.


Section 4.8   ERISA. Each Plan is in substantial compliance with all applicable
requirements of ERISA and the Code and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Code setting forth
those requirements. No Reportable Event has occurred and is continuing with
respect to any Plan. All of the minimum funding standards applicable to such
Plans have been satisfied and there exists no event or condition which would
reasonably be expected to result in the institution of proceedings to terminate
any Plan under Section 4042 of ERISA. With respect to each Plan subject to Title
IV of ERISA, as of the most recent valuation date for such Plan, the present
value (determined on the basis of reasonable assumptions employed by the
independent actuary for such Plan and previously furnished in writing to the
Banks) of such Plan’s projected benefit obligations did not exceed the fair
market value of such Plan’s assets.


Section 4.9   Federal Reserve Regulations. No Borrower nor any Subsidiary is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulations T, U and X of the Board). The value of all margin stock
owned by any Borrower does not constitute more than 25% of the value of the
assets of such Borrower.



- 40 -

--------------------------------------------------------------------------------



Section 4.10   Title to Property; Leases; Liens; Subordination. Each Borrower
and each Subsidiary has (a) good and marketable title to its real properties and
(b) good and sufficient title to, or valid, subsisting and enforceable leasehold
interest in, its other material properties, including all real properties, other
properties and assets, referred to as owned by such Borrower or such Subsidiary
in the most recent financial statement referred to in Section 5.1 (other than
property disposed of since the date of such financial statements in the ordinary
course of business). None of such properties is subject to a Lien, except as
allowed under 6.13. No Borrower has subordinated any of its rights under any
obligation owing to it to the rights of any other person.


Section 4.11   Taxes. Each Borrower and each Subsidiary has filed all federal,
state and local tax returns required to be filed and has paid or made provision
for the payment of all taxes due and payable pursuant to such returns and
pursuant to any assessments made against it or any of its property and all other
taxes, fees and other charges imposed on it or any of its property by any
governmental authority (other than taxes, fees or charges the amount or validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in accordance with GAAP have been provided on
the books of such Borrower or such Subsidiary) and other than where any such
failure will not result in a Material Adverse Occurrence. No tax Liens have been
filed and no material claims are being asserted with respect to any such taxes,
fees or charges. The charges, accruals and reserves on the books of each
Borrower and each Subsidiary in respect of taxes and other governmental charges
are adequate and such Borrower or such Subsidiary knows of no proposed material
tax assessment against it or any basis therefor.


Section 4.12   Trademarks, Patents. Each Borrower and each Subsidiary possesses
or has the right to use all of the patents, trademarks, trade names, service
marks and copyrights, and applications therefor, and all technology, know-how,
processes, methods and designs used in or necessary for the conduct of its
business, without known conflict with the rights of others.


Section 4.13   Burdensome Restrictions. No Borrower nor any Subsidiary is a
party to or otherwise bound by any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter, corporate or
partnership restriction which would foreseeably constitute a Material Adverse
Occurrence.


Section 4.14   Force Majeure. Since the date of the most recent financial
statement referred to in Section 5.1, the business, properties and other assets
of the Borrowers and the Subsidiaries have not been materially and adversely
affected in any way as the result of any fire or other casualty, strike,
lockout, or other labor trouble, embargo, sabotage, confiscation, condemnation,
riot, civil disturbance, activity of armed forces or act of God.


Section 4.15   Investment Company Act. No Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an investment company within
the meaning of the Investment Company Act of 1940, as amended.



- 41 -

--------------------------------------------------------------------------------



Section 4.16   Public Utility Holding Company Act. No Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a holding company
or an “affiliate” of a holding company or of a subsidiary company of a holding
company within the meaning of the Public Utility Holding Company Act of 1935, as
amended.


Section 4.17   Retirement Benefits. Except as required under Section 4980B of
the Code, Section 601 of ERISA or applicable state law, no Borrower nor any
Subsidiary is obligated to provide post-retirement medical or insurance benefits
with respect to employees or former employees.


Section 4.18   Full Disclosure. Subject to the following sentence, neither the
financial statements referred to in Section 5.1 nor any other certificate,
written statement, exhibit or report furnished by or on behalf of the Borrowers
in connection with or pursuant to this Agreement contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements contained therein not misleading. Certificates or statements
furnished by or on behalf of the Borrowers to the Banks consisting of
projections or forecasts of future results or events have been prepared in good
faith and based on good faith estimates and assumptions of the management of the
Borrowers, and the Borrowers have no reason to believe that such projections or
forecasts are not reasonable.


Section 4.19   Subsidiaries. Except as set forth on Schedule 4.19, no Borrower
has any Subsidiaries.


Section 4.20   Labor Matters. There are no pending or threatened strikes,
lockouts or slowdowns against any Borrower or any Subsidiary. No Borrower nor
any Subsidiary has been or is in violation in any material respect of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from any Borrower or any Subsidiary
on account of wages and employee health and welfare insurance and other benefits
(in each case, except for de minimus amounts), have been paid or accrued as a
liability on the books of such Borrower or such Subsidiary. The consummation of
the transactions contemplated under the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Borrower or any Subsidiary is
bound.


Section 4.21   Solvency. After the making of any Loan and after giving effect
thereto: (a) the fair value of the assets of each Borrower, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of each Borrower will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Borrower will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) no Borrower
will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.



- 42 -

--------------------------------------------------------------------------------



Section 4.22   Material Contracts. Schedule 4.22 sets forth a complete and
accurate list of all Material Contracts of the Borrowers and the Subsidiaries in
effect as of the Closing Date and not listed on any other Schedule hereto. Other
than as set forth on Schedule 4.22, each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Credit
Agreement will be, in full force and effect in accordance with the terms
thereof. Neither the Borrowers nor any Subsidiary (nor, to the knowledge of the
Borrowers, any other party thereto) is in breach or in default under any
Material Contract in any material respect.


Section 4.23   Anti-Terrorism Law Compliance. None of the Borrowers is subject
to or in violation of any law, regulation or list of any government agency
including, without limitation, the U.S. Office of Foreign Asset Control list,
Executive Order 13224 or the USA Patriot Act) that prohibits or limits the
conduct of business with or receiving of funds, goods or services to or for the
benefit of certain Persons specified therein or that prohibits or limits any
Bank from making any Advance or extension of credit to any Borrower or from
otherwise conducting business with any Borrower. 
 
ARTICLE V
AFFIRMATIVE COVENANTS


Until all obligations of the Banks hereunder to make Revolving Loans and of the
LC Bank to issue Letters of Credit shall have expired or been terminated and the
Notes and all of the other Obligations have been paid in full and all
outstanding Letters of Credit shall have expired or the liability of the LC Bank
thereon shall have otherwise been discharged:


Section 5.1   Financial Statements and Reports. The Borrowers’ Agent will
furnish to the Banks:


(a)   As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrowers, the consolidated financial statements of the
Borrowers consisting of at least statements of income, cash flow and changes in
stockholders’ equity, and a balance sheet as at the end of such year, setting
forth in comparative form corresponding figures from the previous annual audit,
certified without qualification by Deloitte and Touche or other independent
certified public accountants of recognized national standing selected by the
Borrowers and acceptable to the Administrative Agent, together with any
management letters, management reports or other supplementary comments or
reports to the Borrowers or its board of directors furnished by such
accountants.


(b)   As soon as available and in any event within 45 days after the end of each
quarter, unaudited consolidated statements of income and cash flow for the
Borrowers for such quarter and for the period from the beginning of such fiscal
year to the end of such quarter, and a consolidated balance sheet of the
Borrowers as at the end of such quarter, setting forth in comparative form
figures for the corresponding period for the preceding fiscal year, accompanied
by a certificate signed by the chief financial officer of the Borrowers’ Agent
stating that such financial statements present fairly the financial condition of
the Borrowers and that the same have been prepared in accordance with GAAP
(except for the absence of footnotes and subject to year-end audit adjustments
as to the interim statements).

- 43 -

--------------------------------------------------------------------------------



(c)   As soon as practicable and in any event within 45 days after the end of
the first three quarters of each fiscal year and 90 days after the end of each
fiscal year, a Compliance Certificate in the form attached hereto as Exhibit B
signed by the chief financial officer of the Borrowers’ Agent demonstrating in
reasonable detail compliance (or noncompliance, as the case may be) with Section
6.15, Section 6.16 and Section 6.17 as at the end of such quarter or year and
stating that as at the end of such quarter or year (except where such Sections
require compliance at other times) there did not exist any Default or Event of
Default or, if such Default or Event of Default existed, specifying the nature
and period of existence thereof and what action the Borrowers propose to take
with respect thereto.


(d)   Immediately upon any officer of any Borrower becoming aware of any Default
or Event of Default, a notice from the Borrowers’ Agent describing the nature
thereof and what action such Borrower proposes to take with respect thereto.


(e)   Immediately upon any officer of any Borrower becoming aware of the
occurrence, with respect to any Plan, of any Reportable Event or any Prohibited
Transaction, a notice from the Borrowers’ Agent specifying the nature thereof
and what action such Borrower proposes to take with respect thereto, and, when
received, copies of any notice from PBGC of intention to terminate or have a
trustee appointed for any Plan.


(f)   Immediately upon any officer of any Borrower becoming aware of any matter
that has resulted or is reasonably likely to result in a Material Adverse
Occurrence, a notice from the Borrowers’ Agent describing the nature thereof and
what action the Borrowers prepare to take with respect thereto.


(g)   Promptly upon the mailing or filing thereof, copies of all financial
statements, reports and proxy statements mailed to shareholders of any Borrower,
and copies of all registration statements, periodic reports and other documents
filed with the Securities and Exchange Commission (or any successor thereto) or
any national securities exchange.


(h)   From time to time, such other information regarding the business,
operation and financial condition of the Borrowers and the Subsidiaries as any
Bank may reasonably request.


Section 5.2   Corporate Existence. Each Borrower will maintain, and will cause
each Subsidiary to maintain, its corporate existence in good standing under the
laws of its jurisdiction of incorporation and its qualification to transact
business in each jurisdiction where failure so to qualify would permanently
preclude such Borrower from enforcing its rights with respect to any material
asset or would expose such Borrower to any material liability.


Section 5.3   Insurance. Each Borrower shall maintain, and shall cause each
Subsidiary to maintain, with financially sound and reputable insurance companies
such insurance as may be required by law and such other insurance in such
amounts and against such hazards as is customary in the case of reputable firms
engaged in the same or similar business and similarly situated.
 
Section 5.4   Payment of Taxes and Claims. Each Borrower shall file, and shall
cause each Subsidiary to file, all tax returns and reports which are required by
law to be filed by it and will pay before they become delinquent all taxes,
assessments and governmental charges and levies imposed upon it or its property
and all claims or demands of any kind (including but not limited to those of
suppliers, mechanics, carriers, warehouses, landlords and other like Persons)
which, if unpaid, might result in the creation of a Lien upon its property;
provided that the foregoing items need not be paid if they are being contested
in good faith by appropriate proceedings, and as long as such Borrower’s or such
Subsidiary’s title to its property is not materially adversely affected, its use
of such property in the ordinary course of its business is not materially
interfered with and adequate reserves with respect thereto have been set aside
on such Borrower’s or such Subsidiary’s books in accordance with GAAP.

- 44 -

--------------------------------------------------------------------------------





Section 5.5   Inspection. Each Borrower shall permit any Person designated by
the Administrative Agent or the Majority Banks to visit and inspect any of the
properties, corporate books and financial records of such Borrower and its
Subsidiaries, to examine and to make copies of the books of accounts and other
financial records of such Borrower and its Subsidiaries, and to discuss the
affairs, finances and accounts of such Borrower and its Subsidiaries with, and
to be advised as to the same by, its officers at such reasonable times and
intervals as the Administrative Agent or the Majority Banks may designate. So
long as no Event of Default exists, the expenses of the Administrative Agent or
the Banks for such visits, inspections and examinations shall be at the expense
of the Administrative Agent and the Banks, but any such visits, inspections and
examinations made while any Event of Default is continuing shall be at the
expense of such Borrower.


Section 5.6   Maintenance of Properties. Each Borrower will maintain, and will
cause each Subsidiary to maintain, its properties used or useful in the conduct
of its business in good condition, repair and working order, and supplied with
all necessary equipment, and make all necessary repairs, renewals, replacements,
betterments and improvements thereto, all as may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.


Section 5.7   Books and Records. Each Borrower will keep, and will cause each
Subsidiary to keep, adequate and proper records and books of account in which
full and correct entries will be made of its dealings, business and affairs.


Section 5.8   Compliance. Each Borrower will comply, and will cause each
Subsidiary to comply, in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject; provided, however, that failure so to comply shall not be a
breach of this covenant if such failure does not have, or is not reasonably
expected to have, a materially adverse effect on the properties, business,
prospects or condition (financial or otherwise) of such Borrower or such
Subsidiary and such Borrower or such Subsidiary is acting in good faith and with
reasonable dispatch to cure such noncompliance. Without limiting the foregoing
sentence, each Borrower will ensure that no person who owns a controlling
interest in or otherwise controls such Borrower is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign

- 45 -

--------------------------------------------------------------------------------



Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, and without limiting the foregoing, each
Borrower shall comply with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations.


Section 5.9   Notice of Litigation. The Borrowers’ Agent will give prompt
written notice to the Administrative Agent of (a) the commencement of any
action, suit or proceeding before any court or arbitrator or any governmental
department, board, agency or other instrumentality affecting any Borrower or any
Subsidiary or any property of any Borrower or any Subsidiary or to which any
Borrower or any Subsidiary is a party in which an adverse determination or
result could constitute a Material Adverse Occurrence, stating the nature and
status of such action, suit or proceeding, (b) any material arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrowers’ Agent to the Administrative Agent which has been instituted or, to
the knowledge of the Borrowers’ Agent is threatened against the Borrower or any
Subsidiary or to which its respective property is subject and which, if
determined adversely to any Borrower or such Subsidiary, would constitute a
Material Adverse Occurrence, and (c) any adverse development which occurs in any
litigation, arbitration or governmental investigation or proceeding previously
disclosed by the Borrowers’ Agent to the Administrative Agent which, if
determined adversely to any Borrower or any Subsidiary, would constitute a
Material Adverse Occurrence.


Section 5.10   ERISA. Each Borrower will maintain, and will cause each
Subsidiary to maintain, each Plan in compliance with all material applicable
requirements of ERISA and of the Code and with all applicable rulings and
regulations issued under the provisions of ERISA and of the Code and will not,
and will not permit any Subsidiary or any of the ERISA Affiliates to (a) engage
in any transaction in connection with which such Borrower or any Subsidiary or
any of the ERISA Affiliates would be subject to either a civil penalty assessed
pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of the
Code, in either case in an amount exceeding $50,000, (b) fail to make full
payment when due of all amounts which, under the provisions of any Plan, such
Borrower or any Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto, or permit to exist any accumulated funding deficiency (as
such term is defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, with respect to any Plan in an aggregate amount exceeding
$50,000 or (c) fail to make any payments in an aggregate amount exceeding
$50,000 to any Multiemployer Plan that such Borrower or any Subsidiary or any of
the ERISA Affiliates may be required to make under any agreement relating to
such Multiemployer Plan or any law pertaining thereto.


Section 5.11   Environmental Matters; Reporting. Each Borrower will observe and
comply with, and will cause each Subsidiary to observe and comply with, all
laws, rules, regulations and orders of any government or government agency
relating to health, safety, pollution, hazardous materials or other
environmental matters to the extent non-compliance could result in a Material
Adverse Occurrence. The Borrowers’ Agent will give the Administrative Agent
prompt written notice of any violation as to any environmental matter by

- 46 -

--------------------------------------------------------------------------------



any Borrower or any Subsidiary and of the commencement of any judicial or
administrative proceeding relating to health, safety or environmental matters
(a) in which an adverse determination or result could result in the revocation
of or have a material adverse effect on any operating permits, air emission
permits, water discharge permits, hazardous waste permits or other permits held
by such Borrower or any Subsidiary which are material to the operations of such
Borrower or any Subsidiary, or (b) which will or threatens to impose a material
liability on such Borrower or any Subsidiary to any Person or which will require
a material expenditure by such Borrower or any Subsidiary to cure any alleged
problem or violation.


Section 5.12   Compliance with Terms of Material Contracts. Each Borrower shall,
and cause each Subsidiary to, make all payments and otherwise perform all
obligations in respect of all Material Contracts to which such Borrower or such
Subsidiary is a party.


Section 5.13   Further Assurances. Each Borrower shall promptly correct any
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment or recordation thereof. Promptly upon request by the
Administrative Agent or the Majority Banks, each Borrower also shall do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all assignments, transfers, certificates, assurances and
other instruments as the Administrative Agent or the Majority Banks may
reasonable require from time to time in order: (a) to carry out more effectively
the purposes of the Loan Documents; and (b) to better assure, preserve, protect
and confirm unto the Banks the rights granted now or hereafter intended to be
granted to the Banks under any Loan Document or under any other instrument
executed in connection with any Loan Document or that such Borrower may be or
become bound to convey, mortgage or assign to the Administrative Agent for the
benefit of the Banks in order to carry out the intention or facilitate the
performance of the provisions of any Loan Document.


Section 5.14   Dissolution of Herter’s, LLC. The Borrowers shall dissolve
Herter’s, LLC within 90 days after the Closing Date.
 
ARTICLE VI 
NEGATIVE COVENANTS


Until all obligations of the Banks hereunder to make the Revolving Loans and of
the LC Bank to issue Letters of Credit shall have expired or been terminated and
the Notes and all of the other Obligations have been paid in full and all
outstanding Letters of Credit shall have expired or the liability of the LC Bank
thereon shall have otherwise been discharged:


Section 6.1   Merger. No Borrower will merge or consolidate or enter into any
analogous reorganization or transaction with any Person or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) nor permit any
Subsidiary, except as permitted under Section 6.2, to do any of the foregoing,
except that (i) any wholly-owned Subsidiary may merge or consolidate with any
Borrower provided that such Borrower is the surviving entity of any such merger
or consolidation, (ii) any wholly-owned Subsidiary may merge or consolidate with
any other wholly-owned Subsidiary, (iii) any Borrower may merge or consolidate
with any other Borrower, or (iv) any Subsidiary that is not a Borrower may merge
or consolidate with any Person provided that such Subsidiary is the surviving
entity of any such merger or consolidation and immediately after giving effect
to any such merger or consolidation no Default or Event of Default shall have
occurred and be continuing.

- 47 -

--------------------------------------------------------------------------------



Section 6.2   Disposition of Assets. No Borrower will, nor will permit any
Subsidiary to, directly or indirectly, sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one transaction or a series of transactions)
any property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:


(a)   dispositions of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business;


(b)   sales of unimproved parcels of real estate that are not required or
anticipated to be required for any Borrower’s or any Subsidiary’s business
purposes;


(c)   the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;


(d)   sales or transfers by a wholly-owned Subsidiary of any Borrower to a
Borrower or another wholly-owned Subsidiary of a Borrower;


(e)   other dispositions of property during the term of this Agreement whose net
book value in the aggregate does not exceed 10% of the Borrowers’ total assets
as shown on its balance sheet for fiscal year 2004;


(f)   commercially reasonable securitizations of the assets of WFB;


(g)   the sale or other disposition of (i) Investments that do not constitute
Investments in any Borrower or any Subsidiary, and (ii) economic development
bonds;


(h)   the sale, merger, consolidation of WFB or all or substantially all of its
assets, provided that (i) the Borrowers’ Agent provides written notice to the
Administrative Agent not less than ten (10) days prior to the closing of any
such transaction, and (ii) at the time of and after giving effect to such
transaction the Borrowers shall be in compliance with all of their obligations
under the Loan Documents and no Default or Event of Default shall have occurred
and be continuing; or


(i)   the sale, merger or consolidation of (A) any Subsidiary that is not a
Borrower other than WFB or (B) all or substantially all of the assets of any
such Subsidiary, in each case provided that (x) the Borrowers’ Agent provides to
the Administrative Agent written notice not less than ten (10) days prior to the
closing of any such transaction, (y) the sum of the book value of the assets
transferred in any such transactions in any consecutive 365 day period shall not
exceed 25% of the consolidated total assets of the Borrowers and the
Subsidiaries as of the end of the most recently ended calendar month preceding
any such transaction, and (z) at the time of, and after giving effect to, such
transaction the Borrowers shall be in compliance with all of its obligations
under the Loan Documents and no Default or Event of Default shall have occurred
and be continuing.

- 48 -

--------------------------------------------------------------------------------



Section 6.3   Plans. No Borrower will permit, nor will allow any Subsidiary to
permit, any event to occur or condition to exist which would permit any Plan to
terminate under any circumstances which would cause the Lien provided for in
Section 4068 of ERISA to attach to any assets of any Borrower or any Subsidiary;
and no Borrower will permit, as of the most recent valuation date for any Plan
subject to Title IV of ERISA, the present value (determined on the basis of
reasonable assumptions employed by the independent actuary for such Plan and
previously furnished in writing to the Banks) of such Plan’s projected benefit
obligations to exceed the fair market value of such Plan’s assets.


Section 6.4   Change in Nature of Business. No Borrower will, nor will permit
any Subsidiary to, make any material change in the nature of the business of
such Borrower or such Subsidiary, as carried on at the date hereof.


Section 6.5   Subsidiaries. Except as permitted in Sections 6.1 and 6.2, no
Borrower will, nor will permit any Subsidiary to, do any of the following: (a)
form or enter into any partnership or joint venture where such Borrower or such
Subsidiary shall have unlimited liability for the liabilities of the partnership
or joint venture; (b) take any action, or permit any Subsidiary to take any
action, which would result in a decrease in any Borrower’s or any Subsidiary’s
ownership interest in any Subsidiary; or (c) form or acquire any Person that
would thereby become a Subsidiary unless, immediately upon the closing of such
formation or acquisition, such Person shall enter into documents requested by
the Administrative Agent to provide that such Person shall be obligated to repay
the Loans and other amounts payable under the Loan Documents and otherwise be
bound by the terms and conditions of the Loan Documents; provided, however, that
any such Person shall not be required to comply with Section 6.5(c) if at the
closing of such formation or acquisition the assets of such Person, together
with the assets of each other Subsidiary that is not a Borrower, have a value of
less than $5,000,000. If at any time after the Closing Date the value of the
assets of any Subsidiary that is not a Borrower, together with the value of the
assets of each other Subsidiary that is not a Borrower, equals or exceeds
$5,000,000, such Subsidiary shall promptly enter into documents requested by the
Administrative Agent to provide that such Subsidiary is obligated to repay the
Loans and other amounts payable under the Loan Documents and otherwise be bound
by the terms and conditions of the Loan Documents.


Section 6.6   Negative Pledges. Except as may be required by law or regulatory
bodies with jurisdiction or as set forth on Schedule 6.6, no Borrower will
permit any Subsidiary to place or allow any restriction, directly or indirectly,
on the ability of such Subsidiary to (a) pay dividends or any distributions on
or with respect to such Subsidiary’s capital stock or (b) make loans or other
cash payments to such Borrower. Except as set forth on Schedule 6.6, no Borrower
will, nor permit any Subsidiary to, enter into any agreement, bond, note or
other instrument with or for the benefit of any Person other than the Banks
which would (i) prohibit such Borrower from granting, or otherwise limit the
ability of the Borrowers to grant, to the Banks any Lien on any assets or
properties of the Borrowers, or (ii) require such Borrower to grant a Lien to
any other Person if such Borrower grants any Lien to the Banks.


Section 6.7   Restricted Payments. No Borrower will make any Restricted
Payments, except:

- 49 -

--------------------------------------------------------------------------------



(a)   Restricted Payments by any Borrower to any other Borrower so long as each
such Borrower remains a wholly-owned subsidiary of Cabela’s;


(b)   Any other Restricted Payment so long as the aggregate amount of such
Restricted Payments for any fiscal year does not exceed 50% of EBITDA for the
previous fiscal year.


Section 6.8   Transactions with Affiliates. No Borrower will, nor will permit
any Subsidiary to, enter into any transaction with any Affiliate of such
Borrower that is not a Borrower, except upon fair and reasonable terms no less
favorable than such Borrower, or such Subsidiary, would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.


Section 6.9   Accounting Changes. No Borrower will, nor will permit any
Subsidiary to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change its fiscal year.


Section 6.10  Subordinated Debt. No Borrower will, nor will permit any
Subsidiary to, (a) make any scheduled payment of the principal of or interest on
any Subordinated Debt which would be prohibited by the terms of such
Subordinated Debt and any related subordination agreement; (b) directly or
indirectly make any prepayment on or purchase, redeem or defease any
Subordinated Debt or offer to do so (whether such prepayment, purchase or
redemption, or offer with respect thereto, is voluntary or mandatory); (c) amend
or cancel the subordination provisions applicable to any Subordinated Debt; (d)
take or omit to take any action if as a result of such action or omission the
subordination of such Subordinated Debt, or any part thereof, to the Obligations
might be terminated, impaired or adversely affected; or (e) omit to give the
Administrative Agent prompt notice of any notice received from any holder of
Subordinated Debt, or any trustee therefor, or of any default under any
agreement or instrument relating to any Subordinated Debt by reason whereof such
Subordinated Debt might become or be declared to be due or payable.


Section 6.11  Investments. No Borrower will, nor will permit any Subsidiary to,
acquire for value, make, have or hold any Investments, except:


(a)   Investments existing on the date of this Agreement and described in
Schedule 6.11.


(b)   Travel advances to management personnel and employees in the ordinary
course of business not to exceed $1,000,000 in the aggregate at any period of
time between the Closing Date and the Revolving Commitment Ending Date.


(c)   Investments in readily marketable direct obligations issued or guaranteed
by the United States or any agency thereof and supported by the full faith and
credit of the United States.



- 50 -

--------------------------------------------------------------------------------



(d)   Certificates of deposit or bankers’ acceptances maturing no more than one
hundred twenty (120) days from the date of creation thereof issued by commercial
banks incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided, that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank.


(e)   Time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder.


(f)   Commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or Moody’s Investors Services, Inc.


(g)   Repurchase agreements relating to securities issued or guaranteed as to
principal and interest by the United States of America with a term of not more
than seven (7) days; provided all such agreements shall require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System.


(h)  Other readily marketable Investments in debt securities which are
reasonably acceptable to the Majority Banks.


(i)   Loans made from time to time from one Borrower to another.


(j)   Loans or deposits by any Borrower or any Subsidiary to or in WFB, provided
that such loans or deposits do not exceed $75,000,000 in the aggregate at any
time that there are Revolving Outstandings.


(k)   Contributions of capital by any Borrower or any Subsidiary to WFB provided
such contributions do not exceed $25,000,000 in any fiscal year or $75,000,000
in the aggregate from the Closing Date through the Termination Date.


(l)   Investments in tax increment financing notes, sales tax bonds, or similar
bond instruments where the proceeds of those instruments are used for the sole
purpose of (i) construction of or furnishings for a new store, distribution
center or other related facility to be used and owned or leased by any Borrower
or any Subsidiary, (ii) public infrastructure construction or improvements
required in respect of such new store or distribution center construction, (iii)
other improvements in a common development of which such new store or
distribution center is part, or (iv) legal, underwriting and other fees and
expenses incurred by any Borrower or any Subsidiary in connection with such
instruments.

- 51 -

--------------------------------------------------------------------------------



(m)   Credit card loans by WFB to the extent and in the amount permitted by
WFB’s Articles of Association dated as of November 30, 2000 or retained interest
in securitization transactions involving credit card loans originated or
acquired by WFB.


(n)   Investments in businesses located in common developments of which a new
store owned by any Borrower or any Subsidiary is part provided such Investments
are in the form of contributions by such Borrower or such Subsidiary of
unimproved parcels of real estate (or improvements to such real estate paid for
with tax increment financing notes or sales tax bonds) that are part of such
common development but that are not required or anticipated to be required for
such new store.


(o)  Investments not to exceed the aggregate sum of the Net Cash Proceeds from
the sale or other disposition of Investments that do not constitute Investments
in any Borrower or any Subsidiary.


(p)  Auction rate securities, provided that no Borrower shall hold any such
auction rate security for more than one year after the acquisition thereof by
such Borrower.


(q)  Other Investments (except an Investment by any Borrower or any Subsidiary
with respect to WFB) if the consideration therefor does not exceed $10,000,000
for any single Investment or $20,000,000 in the aggregate in any fiscal year.


Any Investments under clauses (c), (d), (e) or (f) above must mature within one
year of the acquisition thereof by the Borrowers.
 
Section 6.12   Indebtedness. No Borrower will, nor will permit any Subsidiary
to, incur, create, issue, assume or suffer to exist any Indebtedness which would
cause or result in a violation of Section 6.16.
 
Section 6.13   Liens. No Borrower will, nor will permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien, or enter into, or make any
commitment to enter into, any arrangement for the acquisition of any property
through conditional sale, lease-purchase or other title retention agreements,
with respect to any property now owned or hereafter acquired by a Borrower or a
Subsidiary, except:


(a)   Liens existing on the date of this Agreement and disclosed on Schedule
6.13 hereto.


(b)  Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of a Borrower or a Subsidiary.


(c)   Liens for taxes, fees, assessments and governmental charges not delinquent
or to the extent that payment therefor shall not at the time be required to be
made in accordance with the provisions of Section 5.4.

- 52 -

--------------------------------------------------------------------------------



(d)   Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens arising in the ordinary course of business, for sums not due or to the
extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 5.4.


(e)   Liens incurred or deposits or pledges made or given in connection with, or
to secure payment of, indemnity, performance or other similar bonds.


(f)   Liens securing purchase money Indebtedness of the Borrowers and the
Subsidiaries in an aggregate amount not to exceed $10,000,000 on any date of
determination.


(g)  Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
Borrowers or a Subsidiary in excess of those set forth by regulations
promulgated by the Board, and (ii) such deposit account is not intended by the
Borrowers or a Subsidiary to provide collateral to the depository institution.


(h)   Encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property and landlord’s Liens under
leases on the premises rented, which do not materially detract from the value of
such property or impair the use thereof in the business of a Borrower or a
Subsidiary.


(i)   Encumbrances in the nature of financing statements filed by the owner of
equipment subject to an Operating Lease.


(j)   The interest of any lessor under any Capitalized Lease entered into after
the Closing Date or purchase money Liens on property acquired after the Closing
Date; provided, that, (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Liens are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations or the purchase price of such property.


(k)   Liens securing floor plan financing for boats and all terrain vehicles in
an aggregate amount not to exceed $20,000,000 at any time.


(l)   Any other Liens if the aggregate value therefor does not exceed
$10,000,000 at any time.



- 53 -

--------------------------------------------------------------------------------



Section 6.14   Contingent Liabilities. No Borrower will, nor will permit any
Subsidiary to, be or become liable on any Contingent Obligations except (a)
Contingent Obligations existing on the date of this Agreement and described on
Schedule 6.14, (b) Contingent Obligations for the benefit of the Banks or any
Rate Protection Providers and described on Schedule 6.14, (c) Contingent
Obligations with respect to Indebtedness of the Borrowers where the proceeds of
such Indebtedness are used to purchase tax increment financing notes, sales tax
bonds, or similar bond instruments as allowed pursuant to Section 6.11(l) and,
for any such Contingent Obligation in an amount in excess of $2,500,000,
described on Schedule 6.14, or (d) Contingent Obligations with respect to
Deferred Grant Income and other forms of governmental assistance, including
grants, bonds and notes, and, for any such Contingent Obligation in an amount in
excess of $2,500,000, described on Schedule 6.14.


Section 6.15   Tangible Net Worth. The Borrowers will not permit the Tangible
Net Worth as of any Measurement Date to be less than the sum of (i) $350,000,000
plus (ii) the greater of (x) zero and (y) fifty percent (50%) of the Borrowers’
and the Subsidiaries’ cumulative consolidated net income as determined in
accordance with GAAP for each fiscal year ending after the Closing Date.
 
Section 6.16    Cash Flow Leverage Ratio. The Borrowers will not permit the Cash
Flow Leverage Ratio as of any Measurement Date to be more than 3.00 to 1.00.
 
Section 6.17   Fixed Charge Coverage Ratio. The Borrowers will not permit the
Fixed Charge Coverage Ratio as of any Measurement Date to be less than 1.50 to
1.00.
 
Section 6.18   Loan Proceeds. No Borrower will use, nor will permit any
Subsidiary to use, any part of the proceeds of any Loan or Advances directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (as defined in Regulation U of the Board) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose or (b) for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
Regulations U or X of the Board.


Section 6.19   Sale and Leaseback Transactions. No Borrower will, nor permit any
Subsidiary to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any property, real or personal, and thereafter lease such
property for the same or a substantially similar purpose or purposes as the
property sold or transferred.


Section 6.20   Intercreditor Agreement. The Borrower shall not fail to deliver
to the Administrative Agent, within 45 days after the Closing Date, the
Intercreditor Agreement, duly executed by the parties thereto.
 
ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES
 
Section 7.1   Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:

- 54 -

--------------------------------------------------------------------------------



(a)    The Borrowers shall fail to make when due, whether by acceleration or
otherwise, any payment of principal of or interest on any Note or any other
Obligation required to be made to the Administrative Agent, the LC Bank or any
Bank pursuant to this Agreement.


(b)   Any representation or warranty made by or on behalf of the Borrowers or
any Subsidiary in this Agreement or any other Loan Document or by or on behalf
of the Borrowers or any Subsidiary in any certificate, statement, report or
document herewith or hereafter furnished to any Bank or the Administrative Agent
pursuant to this Agreement or any other Loan Document shall prove to have been
false or misleading in any material respect on the date as of which the facts
set forth are stated or certified.


(c)   The Borrowers shall fail to comply with Sections 5.2, 5.3 or 5.4 hereof or
any Section of Article VI hereof.


(d)   The Borrowers shall fail to comply with any other agreement, covenant,
condition, provision or term contained in this Agreement (other than those
hereinabove set forth in this Section 7.1) and such failure to comply shall
continue for 30 calendar days after whichever of the following dates is the
earliest: (i) the date a Borrower or the Borrowers’ Agent gives notice of such
failure to the Banks, (ii) the date a Borrower or the Borrowers’ Agent should
have given notice of such failure to the Banks pursuant to Section 5.1, or (iii)
the date the Administrative Agent or any Bank gives notice of such failure to
the Borrowers’ Agent.


(e)   Any Borrower or any Subsidiary with assets of more than $10,000,000 shall
become insolvent or shall generally not pay its debts as they mature or shall
apply for, shall consent to, or shall acquiesce in the appointment of a
custodian, trustee or receiver of such Borrower or such Subsidiary or for a
substantial part of the property thereof or, in the absence of such application,
consent or acquiescence, a custodian, trustee or receiver shall be appointed for
any Borrower or any Subsidiary or for a substantial part of the property thereof
and shall not be discharged within 45 days, or any Borrower or any Subsidiary
shall make an assignment for the benefit of creditors.


(f)   Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against any
Borrower or any Subsidiary, and, if instituted against any Borrower or any
Subsidiary with assets of more than $10,000,000, shall have been consented to or
acquiesced in by such Borrower or such Subsidiary, or shall remain undismissed
for 60 days, or an order for relief shall have been entered against such
Borrower or such Subsidiary.


(g)   Any dissolution or liquidation proceeding shall be instituted by or
against any Borrower or any Subsidiary with assets of more than $10,000,000,
and, if instituted against any Borrower or any Subsidiary, shall be consented to
or acquiesced in by such Borrower or such Subsidiary or shall remain for 45 days
undismissed.



- 55 -

--------------------------------------------------------------------------------



(h)   A judgment or judgments for the payment of money in excess of the sum of
$5,000,000 in the aggregate shall be rendered against any Borrower or any
Subsidiary and either (i) the judgment creditor executes on such judgment or
(ii) such judgment remains unpaid or undischarged for more than 60 days from the
date of entry thereof or such longer period during which execution of such
judgment shall be stayed during an appeal from such judgment.


(i)   The maturity of any material Indebtedness of the Borrowers (other than
Indebtedness under this Agreement) or any Subsidiary shall be accelerated, or
the Borrowers or any Subsidiary shall fail to pay any such material Indebtedness
when due (after the lapse of any applicable grace period) or, in the case of
such Indebtedness payable on demand, when demanded (after the lapse of any
applicable grace period), or any event shall occur or condition shall exist and
shall continue for more than the period of grace, if any, applicable thereto and
shall have the effect of causing, or permitting the holder of any such
Indebtedness or any trustee or other Person acting on behalf of such holder to
cause, such material Indebtedness to become due prior to its stated maturity or
to realize upon any collateral given as security therefor. For purposes of this
Section, Indebtedness of the Borrowers shall be deemed “material” if it exceeds
$5,000,000 as to any item of Indebtedness or in the aggregate for all items of
Indebtedness with respect to which any of the events described in this Section
7.1(j) has occurred.


(j)   Any execution or attachment shall be issued whereby any substantial part
of the property of any Borrower or any Subsidiary shall be taken or attempted to
be taken and the same shall not have been vacated or stayed within 30 days after
the issuance thereof.


(k)   Any Loan Document shall, at any time, cease to be in full force and effect
or shall be judicially declared null and void, or the validity or enforceability
thereof shall be contested by any Borrower or any Subsidiary, other than by
action or inaction of the Administrative Agent or the Banks if any of the
foregoing shall remain unremedied for ten days or more after receipt of notice
thereof by the Borrowers’ Agent from the Administrative Agent.


(l)   Any Change of Control shall occur.


(m)   Any Borrower or any Subsidiary shall fail to pay any amount payable in
respect of any Rate Protection Agreement when the same becomes due and payable
(whether by scheduled payment, termination or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in such Rate
Protection Agreement.


Section 7.2   Remedies. If (a) any Event of Default described in Sections 7.1
(e), (f) or (g) shall occur with respect to any Borrower, the Commitments and
the Swing Line Commitment shall automatically terminate and the Notes and all
other Obligations shall automatically become immediately due and payable, and
the Borrowers shall without demand pay into the Holding

- 56 -

--------------------------------------------------------------------------------



Account an amount equal to the aggregate face amount of all outstanding Letters
of Credit; or (b) any other Event of Default shall occur and be continuing,
then, upon receipt by the Administrative Agent of a request in writing from the
Majority Banks, the Administrative Agent shall take any of the following actions
so requested: (i) declare the Commitments and Swing Line Commitment terminated,
whereupon the Commitments and the Swing Line Commitment shall terminate, (ii)
declare the outstanding unpaid principal balance of the Notes, the accrued and
unpaid interest thereon and all other Obligations to be forthwith due and
payable, whereupon the Notes, all accrued and unpaid interest thereon and all
such Obligations shall immediately become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in the Notes to the
contrary notwithstanding, and (iii) demand that the Borrowers pay into the
Holding Account an amount equal to the aggregate face amount of all outstanding
Letters of Credit. Upon the occurrence of any of the events described in clause
(a) of the preceding sentence, or upon the occurrence of any of the events
described in clause (b) of the preceding sentence when so requested by the
Majority Banks, Eurodollar Rate Advances shall cease to be available and all
outstanding Eurodollar Rate Advances shall be converted into Prime Rate Advances
upon the expiration of each Interest Period applicable to such Eurodollar Rate
Advances, and the Administrative Agent may exercise all rights and remedies
under any of the Loan Documents, and enforce all rights and remedies under any
applicable law.
 
Section 7.3   Offset. In addition to the remedies set forth in Section 7.2, upon
the occurrence of any Event of Default and thereafter while the same be
continuing, the Borrowers hereby irrevocably authorizes each Bank to set off any
Obligations owed to such Bank against all deposits and credits of the Borrowers
with, and any and all claims of the Borrowers against, such Bank. Such right
shall exist whether or not such Bank shall have made any demand hereunder or
under any other Loan Document, whether or not the Obligations, or any part
thereof, or deposits and credits held for the account of the Borrowers is or are
matured or unmatured, and regardless of the existence or adequacy of any
collateral, guaranty or any other security, right or remedy available to such
Bank or the Banks. Each Bank agrees that, as promptly as is reasonably possible
after the exercise of any such setoff right, it shall notify the Borrowers’
Agent of its exercise of such setoff right; provided, however, that the failure
of such Bank to provide such notice shall not affect the validity of the
exercise of such setoff rights. Nothing in this Agreement shall be deemed a
waiver or prohibition of or restriction on any Bank to all rights of banker’s
Lien, setoff and counterclaim available pursuant to law.
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT


The following provisions shall govern the relationship of the Administrative
Agent with the Banks.


Section 8.1   Appointment and Authorization. Each Bank appoints and authorizes
the Administrative Agent to take such action as Administrative Agent on its
behalf and to exercise such respective powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. Neither the

- 57 -

--------------------------------------------------------------------------------



Administrative Agent nor any of its directors, officers or employees shall be
liable for any action taken or omitted to be taken by it under or in connection
with the Loan Documents, except for its own gross negligence or willful
misconduct. The Administrative Agent shall act as an independent contractor in
performing its obligations as Administrative Agent hereunder. The duties of the
Administrative Agent shall be mechanical and administrative in nature and
nothing herein contained shall be deemed to create any fiduciary relationship
among or between the Administrative Agent, any Borrower or the Banks.


Section 8.2   Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof until written notice of transfer shall have been
filed with it, signed by such payee and in form satisfactory to the
Administrative Agent.


Section 8.3   Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by it and shall not be liable for any action taken
or suffered in good faith by it in accordance with the advice of such counsel.


Section 8.4   Loan Documents. The Administrative Agent shall not be responsible
to any Bank for any recitals, statements, representations or warranties in any
Loan Document or be under a duty to examine or pass upon the validity,
effectiveness, genuineness or value of any of the Loan Documents or any other
instrument or document furnished pursuant thereto, and the Administrative Agent
shall be entitled to assume that the same are valid, effective and genuine and
what they purport to be.


Section 8.5   USBNA and Affiliates. With respect to its Commitments and the
Loans made by it, USBNA shall have the same rights and powers under the Loan
Documents as any other Bank and may exercise the same as though it were not the
Administrative Agent consistent with the terms thereof, and USBNA and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrowers as if it were not the Administrative Agent.


Section 8.6   Action by Administrative Agent. Except as may otherwise be
expressly stated in this Agreement, the Administrative Agent shall be entitled
to use its discretion with respect to exercising or refraining from exercising
any rights which may be vested in it by, or with respect to taking or refraining
from taking any action or actions which it may be able to take under or in
respect of, the Loan Documents. The Administrative Agent shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Banks, and such
instructions shall be binding upon all holders of Notes; provided, however, that
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to the Loan
Documents or applicable law. The Administrative Agent shall incur no liability
under or in respect of any of the Loan Documents by acting upon any notice,
consent, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties and to be
consistent with the terms of this Agreement.



- 58 -

--------------------------------------------------------------------------------



Section 8.7   Credit Analysis. Each Bank has made, and shall continue to make,
its own independent investigation or evaluation of the operations, business,
property and condition, financial and otherwise, of the Borrowers in connection
with entering into this Agreement and has made its own appraisal of the
creditworthiness of the Borrowers. Except as explicitly provided herein, the
Administrative Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Bank with any credit or other information with
respect to such operations, business, property, condition or creditworthiness,
whether such information comes into its possession on or before the first Event
of Default or at any time thereafter.


Section 8.8   Notices of Event of Default, Etc. In the event that the
Administrative Agent shall have acquired actual knowledge of any Event of
Default or Default, the Administrative Agent shall promptly give notice thereof
to the Banks. The Administrative Agent shall not be deemed to have knowledge or
notice of any Default or Event of Default, except with respect to actual
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Banks, unless the Administrative
Agent shall have received written notice from a Bank or a Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “Notice of Default.”


Section 8.9   Indemnification. Each Bank agrees to indemnify the Administrative
Agent, as Administrative Agent (to the extent not reimbursed by the Borrowers),
ratably according to such Bank’s share of the aggregate Revolving Loan
Commitment Amounts from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on or
incurred by the Administrative Agent in any way relating to or arising out of
the Loan Documents or any action taken or omitted by the Administrative Agent
under the Loan Documents, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. No payment by any
Bank under this Section shall relieve the Borrowers of any of its obligations
under this Agreement.
 
Section 8.10   Payments and Collections. All funds received by the
Administrative Agent in respect of any payments made by the Borrowers on the
Revolving Notes, Revolving Commitment Fees or Letter of Credit Fees shall be
distributed forthwith by the Administrative Agent among the Banks, in like
currency and funds as received, ratably according to each Bank’s Revolving
Percentage. After any Event of Default has occurred, all funds received by the
Administrative Agent, whether as payments by the Borrowers or as realization on
collateral or on any guaranties, shall (except as may otherwise be required by
law) be distributed by the Administrative Agent in the following order: (a)
first to the Administrative Agent or any Bank who has incurred unreimbursed
costs of collection with respect to any Obligations hereunder, ratably to the
Administrative Agent and each Bank in the proportion that the costs incurred by
the Administrative Agent or such Bank bear to the total of all such costs
incurred by the Administrative Agent and all Banks; (b) next to the
Administrative Agent for the account of the Banks (in accordance with their
respective Revolving Percentages) for any unpaid Revolving Commitment Fees or
Letter of Credit Fees owing by the Borrowers hereunder; (c) next to the

- 59 -

--------------------------------------------------------------------------------



Administrative Agent for the account of the Banks (in accordance with their
respective Total Percentages) for application to interest on the Notes and any
Rate Protection Obligations; (d) next to the Administrative Agent for the
account of the Banks (in accordance with their respective Total Percentages) for
application to principal on the Notes and any Rate Protection Obligations; and
(e) last to the Administrative Agent to be held in the Holding Account to cover
any outstanding Letters of Credit.


Section 8.11   Sharing of Payments. If any Bank shall receive and retain any
payment, voluntary or involuntary, whether by setoff, application of deposit
balance or security, or otherwise, in respect of Indebtedness under this
Agreement or the Notes in excess of such Bank’s share thereof as determined
under this Agreement, then such Bank shall purchase from the other Banks for
cash and at face value and without recourse, such participation in the Notes
held by such other Banks as shall be necessary to cause such excess payment to
be shared ratably as aforesaid with such other Banks; provided, that if such
excess payment or part thereof is thereafter recovered from such purchasing
Bank, the related purchases from the other Banks shall be rescinded ratably and
the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Subject to the participation purchase
obligation above, each Bank agrees to exercise any and all rights of setoff,
counterclaim or banker’s lien first fully against any Notes and participations
therein held by such Bank, next to any other Indebtedness of the Borrowers to
such Bank arising under or pursuant to this Agreement and to any participations
held by such Bank in Indebtedness of the Borrowers arising under or pursuant to
this Agreement, and only then to any other Indebtedness of the Borrowers to such
Bank.


Section 8.12   Advice to Banks. The Administrative Agent shall forward to the
Banks copies of all notices, financial reports and other communications received
hereunder from the Borrowers by it as Administrative Agent, excluding, however,
notices, reports and communications which by the terms hereof are to be
furnished by the Borrowers directly to each Bank.


Section 8.13   Defaulting Bank.


(a)   Remedies Against a Defaulting Bank. In addition to the rights and remedies
that may be available to the Administrative Agent or the Borrowers under this
Agreement or applicable law, if at any time a Bank is a Defaulting Bank such
Defaulting Bank’s right to participate in the administration of the Loans, this
Agreement and the other Loan Documents, including without limitation, any right
to vote in respect of, to consent to or to direct any action or inaction of the
Administrative Agent or to be taken into account in the calculation of the
Majority Banks, shall be suspended while such Bank remains a Defaulting Bank. If
a Bank is a Defaulting Bank because it has failed to make timely payment to the
Administrative Agent of any amount required to be paid to the Administrative
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Administrative Agent or the
Borrowers may have under the immediately preceding provisions or otherwise, the
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Bank on such delinquent payment for the period from the date on which
the payment was due until the

- 60 -

--------------------------------------------------------------------------------



date on which the payment is made at the overnight Federal Funds rate, (ii) to
withhold or setoff and to apply in satisfaction of the defaulted payment and any
related interest, any amounts otherwise payable to such Defaulting Bank under
this Agreement or any other Loan Document until such defaulted payment and
related interest has been paid in full and such default no longer exists and
(iii) to bring an action or suit against such Defaulting Bank in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Administrative Agent in respect of a Defaulting
Bank’s Loans shall not be paid to such Defaulting Bank and shall be held
uninvested by the Administrative Agent and either applied against the purchase
price of such Loans under the following subsection (b) or paid to such
Defaulting Bank upon the default of such Defaulting Bank being cured.


(b)   Purchase from Defaulting Bank. Any Bank that is not a Defaulting Bank
shall have the right, but not the obligation, in its sole discretion, to acquire
all of a Defaulting Bank’s Commitments. If more than one Bank exercises such
right, each such Bank shall have the right to acquire such proportion of such
Defaulting Bank’s Commitments on a pro rata basis. Upon any such purchase, the
Defaulting Bank’s interest in its Loans and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Bank shall
promptly execute all documents reasonably requested to surrender and transfer
such interest to the purchaser thereof subject to and in accordance with the
requirements set forth in Section 9.6, including an Assignment in form
acceptable to the Administrative Agent. The purchase price for the Commitments
of a Defaulting Bank shall be equal to the amount of the principal balance of
the Loans outstanding and owed by the Borrowers to the Defaulting Bank. The
purchaser shall pay to the Defaulting Bank in Immediately Available Funds on the
date of such purchase the principal of and accrued and unpaid interest and fees
on the Loans made by such Defaulting Bank hereunder (it being understood that
such accrued and unpaid interest and fees may be paid pro rata to the purchasing
Bank and the Defaulting Bank by the Administrative Agent at a subsequent date
upon receipt of payment of such amounts from the Borrowers). Prior to payment of
such purchase price to a Defaulting Bank, the Administrative Agent shall apply
against such purchase price any amounts retained by the Administrative Agent
pursuant to the last sentence of the immediately preceding subsection (a). The
Defaulting Bank shall be entitled to receive amounts owed to it by the Borrowers
under the Loan Documents which accrued prior to the date of the default by the
Defaulting Bank, to the extent the same are received by the Administrative Agent
from or on behalf of the Borrowers. There shall be no recourse against any Bank
or the Administrative Agent for the payment of such sums except to the extent of
the receipt of payments from any other party or in respect of the Loans.



- 61 -

--------------------------------------------------------------------------------



Section 8.14   Resignation. If at any time USBNA shall deem it advisable, in its
sole discretion, it may submit to each of the Banks and the Borrowers’ Agent a
written notification of its resignation as Administrative Agent under this
Agreement, such resignation to be effective upon the appointment of a successor
Administrative Agent, but in no event later than 30 days from the date of such
notice. Upon submission of such notice, the Majority Banks may appoint a
successor Administrative Agent.
 
ARTICLE IX
MISCELLANEOUS


Section 9.1   Modifications. Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrowers; provided that no amendment, modification or waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure therefrom by the Borrowers or other party thereto shall in any event
be effective unless the same shall be in writing and signed by the Majority
Banks, and then such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Notwithstanding the forgoing, no such amendment, modification, waiver or consent
shall:


(a)   Reduce the rate or extend the time of payment of interest thereon, or
reduce the amount of the principal thereof, or modify any of the provisions of
any Note with respect to the payment or repayment thereof, without the consent
of the holder of each Note so affected; or


(b)   Increase the amount or extend the time of any Commitment of any Bank,
without the consent of such Bank; or


(c)   Reduce the rate or extend the time of payment of any fee payable to a
Bank, without the consent of the Bank affected; or


(d)   Except as may otherwise be expressly provided in any of the other Loan
Documents, release any material portion of collateral securing, or any
guaranties for, all or any part of the Obligations without the consent of all
the Banks; or


(e)   Amend or modify the definition of Majority Banks or otherwise reduce the
percentage of the Banks required to approve or effectuate any such amendment,
modification, waiver, or consent, without the consent of all the Banks; or


(f)   Amend, modify or waive any provision of Section 2.3 without the written
consent of the Majority Banks and Swing Line Bank; or


(g)   Amend, modify or waive any of the foregoing Subsections (a) through (e) of
this Section or this Subsection (f) without the consent of all the Banks; or



- 62 -

--------------------------------------------------------------------------------



(h)   Amend, modify or waive any provision of this Agreement relating to the
Administrative Agent in its capacity as Administrative Agent without the consent
of the Administrative Agent; or


(i)   Amend, modify or waive any provision of this Agreement relating to the
issuance of Letters of Credit without the consent of the Majority Banks and LC
Bank.
 
Section 9.2   Expenses. Whether or not the transactions contemplated hereby are
consummated, the Borrowers shall pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent, including the reasonable fees, charges and
disbursements of outside counsel of the Administrative Agent (determined on the
basis of such counsel’s generally applicable rates, which may be higher than the
rates such counsel charges the Administrative Agent in certain matters) and/or
the allocated costs of in-house counsel incurred from time to time in connection
with the negotiation, preparation, approval, review, execution, delivery,
administration, amendment, modification and interpretation of this Agreement and
the other Loan Documents and any commitment letters relating thereto. The
Borrowers shall also reimburse the Administrative Agent and each Bank upon
demand for all reasonable out-of-pocket expenses (including expenses of legal
counsel) paid or incurred by the Administrative Agent or any Bank in connection
with the collection and enforcement of this Agreement and any other Loan
Document. The obligations of the Borrowers under this Section shall survive any
termination of this Agreement.


Section 9.3   Waivers, etc. No failure on the part of the Administrative Agent
or the holder of a Note to exercise and no delay in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The remedies herein and in the other Loan Documents provided are
cumulative and not exclusive of any remedies provided by law.
 
Section 9.4   Notices. Except when telephonic notice is expressly authorized by
this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
telegram, telex, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by telegram, telex or facsimile transmission, from
the first Business Day after the date of sending if sent by overnight courier,
or from four days after the date of mailing if mailed; provided, however, that
any notice to the Administrative Agent or any Bank under Article II hereof shall
be deemed to have been given only when received by the Administrative Agent or
such Bank.
 
Section 9.5   Taxes. The Borrowers agree to pay, and save the Administrative
Agent and the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this Agreement
or the issuance of the Notes, which obligation of the Borrowers shall survive
the termination of this Agreement.

- 63 -

--------------------------------------------------------------------------------



Section 9.6   Successors and Assigns; Participations; Foreign and Purchasing
Banks.


(a)   This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Administrative Agent, the Banks, all future holders of the Notes,
and their respective successors and assigns, except that the Borrowers may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Bank.


(b)   Any Bank may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”) participating interests in a minimum aggregate
amount of $5,000,000 in any Revolving Loan or other Obligation owing to such
Bank, any Revolving Note held by such Bank, and any Revolving Commitment of such
Bank, or any other interest of such Bank hereunder. In the event of any such
sale by a Bank of participating interests to a Participant, (i) such Bank’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, (ii) such Bank shall remain solely responsible for the
performance thereof, (iii) such Bank shall remain the holder of any such
Revolving Note for all purposes under this Agreement, (iv) the Borrowers, the
Borrowers’ Agent and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement and (v) the agreement pursuant to which such Participant
acquires its participating interest herein shall provide that such Bank shall
retain the sole right and responsibility to enforce the Obligations, including,
without limitation the right to consent or agree to any amendment, modification,
consent or waiver with respect to this Agreement or any other Loan Document,
provided that such agreement may provide that such Bank will not consent or
agree to any such amendment, modification, consent or waiver with respect to the
matters set forth in Sections 9.1(a) - (e) without the prior consent of such
Participant. Each Borrower agrees that if amounts outstanding under this
Agreement, the Revolving Notes and the Loan Documents are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have, to
the extent permitted by applicable law, the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Revolving
Note or other Loan Document to the same extent as if the amount of its
participating interest were owing directly to it as a Bank under this Agreement
or any Revolving Note or other Loan Document; provided, that such right of
setoff shall be subject to the obligation of such Participant to share with the
Banks, and the Banks agree to share with such Participant, as provided in
subsection 8.11. Each Borrower also agrees that each Participant shall be
entitled to the benefits of subsections 2.21, 2.22, 2.23, 2.24 and 9.2 with
respect to its participation in the Revolving Commitments and Revolving Loans;
provided, that no Participant shall be entitled to receive any greater amount
pursuant to such subsections than the transferor Bank would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Bank to such Participant had no such transfer occurred.



- 64 -

--------------------------------------------------------------------------------



(c)   Each Bank may, from time to time, with the consent of the Administrative
Agent, and the Borrowers’ Agent (none of which consents shall be unreasonably
withheld; and if an Event of Default shall have occurred and be continuing, then
consent of the Borrowers’ Agent shall not be required) assign to other lenders
(each, an “Assignee”) all or part of its rights or obligations hereunder or
under any other Loan Document in a minimum aggregate amount of $5,000,000
evidenced by any Revolving Note then held by that Bank, together with equivalent
proportions of its Revolving Commitment or the Swing Line Commitment, together
with the Swing Line Note, pursuant to a written agreement executed by such
assigning Bank, such Assignee(s), the Borrowers’ Agent, and the Administrative
Agent in substantially the form of Exhibit C, which agreements shall specify in
each instance the portion of the Obligations evidenced by the Revolving Notes
which are to be assigned to each Assignee and the portion of the Revolving
Commitment or the Swing Line Commitment of such Bank to be assumed by each
Assignee (each, an “Assignment Agreement”); provided, however, that the
assigning Bank must pay to the Administrative Agent a processing and recordation
fee of $3,500 and, in the case of an assignment of the Swing Line Commitment,
such assignment may only be made to a Bank that holds a Commitment hereunder and
must be of the entire Swing Line Commitment. Upon the execution of each
Assignment Agreement by the assigning Bank, the relevant Assignee, the
Borrowers’ Agent, and the Administrative Agent, payment to the assigning Bank by
such Assignee of the purchase price for the portion of the Obligations being
acquired by it and receipt by the Borrowers’ Agent of a copy of the relevant
Assignment Agreement, (x) such Assignee lender shall thereupon become a “Bank”
for all purposes of this Agreement with a Revolving Commitment in the amount set
forth in such Assignment Agreement and with all the rights, powers and
obligations afforded a Bank under this Agreement, (y) such assigning Bank shall
have no further liability for funding the portion of its Commitment assumed by
such Assignee and (z) the address for notices to such Assignee shall be as
specified in the Assignment Agreement executed by it. Concurrently with the
execution and delivery of each Assignment Agreement, the assigning Bank shall
surrender to the Administrative Agent the applicable Revolving Note and the
Borrowers shall execute and deliver a Revolving Note to the Assignee in the
amount of its Revolving Commitment, and a new Revolving Note to the assigning
Bank in the amount of its Revolving Commitment, respectively, after giving
effect to the reduction occasioned by such assignment, all such Notes to
constitute “Revolving Notes” for all purposes of this Agreement and of the other
Loan Documents. In the case of the assignment of the Swing Line Commitment, the
Assignee shall become the “Swing Line Bank” for all purposes of this Agreement,
and the assigning Bank shall assign the Swing Line Note by allonge to the
Assignee.


(d)   The Borrowers shall not be liable for any costs incurred by the Banks in
effecting any participation under subparagraph (b) of this subsection or by the
Banks in effecting any assignment under subparagraph (c) of this subsection.



- 65 -

--------------------------------------------------------------------------------



(e)   Each Bank may disclose to any Assignee or Participant and to any
prospective Assignee or Participant any and all financial information in such
Bank’s possession concerning either Borrower or any of its Subsidiaries (if any)
which has been delivered to such Bank by or on behalf of either Borrower or any
of its Subsidiaries pursuant to this Agreement or which has been delivered to
such Bank by or on behalf of either Borrower or any of its Subsidiaries in
connection with such Bank’s credit evaluation of such Borrower or any of its
Subsidiaries prior to entering into this Agreement, provided that prior to
disclosing such information, such Bank shall first obtain the agreement of such
prospective Participant to comply with the provisions of Section 9.7.


(f)   Notwithstanding any other provision in this Agreement, any Bank may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement and any note held by it in favor of any
federal reserve bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.


Section 9.7   Confidentiality of Information. The Administrative Agent and each
Bank shall use reasonable efforts to assure that information about the Borrowers
and their operations, affairs and financial condition, not generally disclosed
to the public or to trade and other creditors, which is furnished to the
Administrative Agent or such Bank pursuant to the provisions hereof is used only
for the purposes of this Agreement and any other relationship between any Bank
and the Borrowers and shall not be divulged to any Person other than the Banks,
their Affiliates and their respective officers, directors, employees and
Administrative Agents, except: (a) to their attorneys and accountants, (b) in
connection with the enforcement of the rights of the Administrative Agent or the
Banks under the Loan Documents or otherwise in connection with applicable
litigation, (c) in connection with assignments and participations and the
solicitation of prospective assignees and participants referred to in the
immediately preceding Section, (d) if such information is generally available to
the public other then as a result of disclosure by the Administrative Agent or a
Bank, (e) to any direct or indirect contractual counterparty in any hedging
arrangement or such contractual counterparty’s professional advisor, (f) to any
nationally recognized rating agency that requires information about a Bank
investment portfolio in connection with ratings issued with respect to such
Bank, and (g) as may otherwise be required or requested by any regulatory
authority having jurisdiction over the Administrative Agent or any Bank or by
any applicable law, rule, regulation or judicial process, the opinion of the
Administrative Agent’s or such Bank’s counsel concerning the making of such
disclosure to be binding on the parties hereto. Neither the Administrative Agent
nor any Bank shall incur any liability to the Borrowers by reason of any
disclosure permitted by this Section.


Section 9.8   Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEBRASKA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS AND FEDERAL SAVINGS BANKS. Whenever possible, each
provision of this

- 66 -

--------------------------------------------------------------------------------



Agreement and the other Loan Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto.


Section 9.9   Consent to Jurisdiction. AT THE OPTION OF THE ADMINISTRATIVE
AGENT, THIS AGREEMENT AND THE OTHER BORROWER LOAN DOCUMENTS MAY BE ENFORCED IN
ANY FEDERAL COURT OR NEBRASKA STATE COURT SITTING IN LANCASTER OR DOUGLAS
COUNTY; AND THE BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH
COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN
THE EVENT ANY BORROWER COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT AT ITS OPTION
SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND
VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER
APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.


Section 9.10   Waiver of Jury Trial. EACH OF THE BORROWER , THE ADMINISTRATIVE
AGENT AND EACH BANK IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


Section 9.11   Survival of Agreement. All representations, warranties, covenants
and agreement made by each Borrower herein or in the other Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be deemed to have
been relied upon by the Banks and shall survive the making of the Loans by the
Banks and the execution and delivery to the Banks by the Borrowers of the Notes,
regardless of any investigation made by or on behalf of the Banks, and shall
continue in full force and effect as long as any Obligation is outstanding and
unpaid and so long as the Commitments have not been terminated; provided,
however, that the obligations of the Borrowers under Section 9.2, Section 9.5
and Section 9.12 shall survive payment in full of the Obligations and the
termination of the Commitments.

- 67 -

--------------------------------------------------------------------------------



Section 9.12   Indemnification. The Borrowers hereby agree to defend, protect,
indemnify and hold harmless the Administrative Agent and the Banks and their
respective Affiliates and the directors, officers, employees, attorneys and
Administrative Agents of the Administrative Agent and the Banks and their
respective Affiliates (each of the foregoing being an “Indemnitee” and all of
the foregoing being collectively the “Indemnitees”) from and against any and all
claims, actions, damages, liabilities, judgments, costs and expenses (including
all reasonable fees and disbursements of counsel which may be incurred in the
investigation or defense of any matter) imposed upon, incurred by or asserted
against any Indemnitee, whether direct, indirect or consequential and whether
based on any federal, state, local or foreign laws or regulations (including
securities laws, environmental laws, commercial laws and regulations), under
common law or on equitable cause, or on contract or otherwise: 


(a)   by reason of, relating to or in connection with the execution, delivery,
performance or enforcement of any Loan Document, any commitments relating
thereto, or any transaction contemplated by any Loan Document;


(b)    by reason of, relating to or in connection with any credit extended or
used under the Loan Documents or any act done or omitted by any Person, or the
exercise of any rights or remedies thereunder, including the acquisition of any
collateral by the Banks by way of foreclosure of the Lien thereon, deed or bill
of sale in lieu of such foreclosure or otherwise; or


(c)   any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with the defense thereof, by the Administrative Agent or any Bank as
a result of conduct of any Borrower that violates a sanction enforced by OFAC;


provided, however, that the Borrowers shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence or willful misconduct. In the event this
indemnity is unenforceable as a matter of law as to a particular matter or
consequence referred to herein, it shall be enforceable to the full extent
permitted by law.


This indemnification applies, without limitation, to any act, omission, event or
circumstance existing or occurring on or prior to the later of the Termination
Date or the date of payment in full of the Obligations, including specifically
Obligations arising under clause (b) of this Section. The indemnification
provisions set forth above shall be in addition to any liability the Borrowers
may otherwise have. Without prejudice to the survival of any other obligation of
the Borrowers hereunder the indemnities and obligations of the Borrowers
contained in this Section shall survive the payment in full of the other
Obligations.


Section 9.13   Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.



- 68 -

--------------------------------------------------------------------------------



Section 9.14   Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrowers, the
Administrative Agent and the Banks with respect to the subject matter hereof and
thereof. This Agreement supersedes all prior agreements and understandings
relating to the subject matter hereof. Nothing contained in this Agreement or in
any other Loan Document, expressed or implied, is intended to confer upon any
Persons other than the parties hereto any rights, remedies, obligations or
liabilities hereunder or thereunder.


Section 9.15   Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.


Section 9.16   Borrowers Acknowledgements. Each Borrower hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (b) neither the
Administrative Agent nor any Bank has any fiduciary relationship to such
Borrower, the relationship being solely that of debtor and creditor, (c) no
joint venture exists between such Borrower and the Administrative Agent or any
Bank, and (d) neither the Administrative Agent nor any Bank undertakes any
responsibility to such Borrower to review or inform such Borrower of any matter
in connection with any phase of the business or operations of such Borrower and
such Borrower shall rely entirely upon its own judgment with respect to its
business, and any review, inspection or supervision of, or information supplied
to, such Borrower by the Administrative Agent or any Bank is for the protection
of the Banks and neither the Borrower nor any third party is entitled to rely
thereon.


Section 9.17   Appointment of and Acceptance by Borrowers’ Agent. Each Borrower
hereby appoints and authorizes the Borrowers’ Agent to take such action as its
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Borrowers’ Agent by the terms thereof,
together with such power that are reasonably incidental thereto, and Cabela’s
hereby accepts such appointment.


Section 9.18   Relationship Among Borrowers.


(a)   JOINT AND SEVERAL LIABILITY. EACH BORROWER AGREES THAT IT IS LIABLE,
JOINTLY AND SEVERALLY WITH EACH OTHER BORROWER, FOR THE PAYMENT OF ALL
OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT, AND THAT THE BANKS AND THE
ADMINISTRATIVE AGENT CAN ENFORCE SUCH OBLIGATIONS AGAINST ANY OR ALL BORROWERS,
IN THE BANKS’ OR THE ADMINISTRATIVE AGENT’S SOLE AND UNLIMITED DISCRETION.


(b)   Waivers of Defenses. The obligations of the Borrowers hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this provision of this Agreement, be deemed a legal or equitable discharge of a
surety or guarantor, other than irrevocable payment and performance in full of
the Obligations (except for contingent indemnity and other contingent
Obligations not yet due and

- 69 -

--------------------------------------------------------------------------------



payable) at a time after any obligation of the Banks hereunder to make the
Revolving Loans, the Swing Line Bank to make the Swing Line Loans and of the
Administrative Agent to issue Letters of Credit shall have expired or been
terminated and all outstanding Letters of Credit shall have expired or the
liability of the Administrative Agent thereon shall have otherwise been
discharged. The purpose and intent of this Agreement is that the Obligations
constitute the direct and primary obligations of each Borrower and that the
covenants, agreements and all obligations of each Borrower hereunder be
absolute, unconditional and irrevocable. Each Borrower shall be and remain
liable for any deficiency remaining after foreclosure of any mortgage, deed of
trust or security agreement securing all or any part of the Obligations, whether
or not the liability of any other Person for such deficiency is discharged
pursuant to statute, judicial decision or otherwise.


(c)   Other Transactions. The Banks and the Administrative Agent are expressly
authorized to exchange, surrender or release with or without consideration any
or all collateral and security which may at any time be placed with it by the
Borrowers or by any other Person on behalf of the Borrowers, or to forward or
deliver any or all such collateral and security directly to the Borrowers for
collection and remittance or for credit. No invalidity, irregularity or
unenforceability of any security for the Obligations or other recourse with
respect thereto shall affect, impair or be a defense to the Borrowers’
obligations under this Agreement. The liabilities of each Borrower hereunder
shall not be affected or impaired by any failure, delay, neglect or omission on
the part of any Bank or the Administrative Agent to realize upon any of the
Obligations of any other Borrower to the Banks or the Administrative Agent, or
upon any collateral or security for any or all of the Obligations, nor by the
taking by any Bank or the Administrative Agent of (or the failure to take) any
guaranty or guaranties to secure the Obligations, nor by the taking by any Bank
or the Administrative Agent of (or the failure to take or the failure to perfect
its security interest in or other lien on) collateral or security of any kind.
No act or omission of any Bank or the Administrative Agent, whether or not such
action or failure to act varies or increases the risk of, or affects the rights
or remedies of a Borrower, shall affect or impair the obligations of the
Borrowers hereunder.


(d)   Actions Not Required. Each Borrower, to the extent permitted by applicable
law, hereby waives any and all right to cause a marshaling of the assets of any
other Borrower or any other action by any court or other governmental body with
respect thereto or to cause any Bank or the Administrative Agent to proceed
against any security for the Obligations or any other recourse which any Bank or
the Administrative Agent may have with respect thereto and further waives any
and all requirements that any Bank or the Administrative Agent institute any
action or proceeding at law or in equity, or obtain any judgment, against any
other Borrower or any other Person, or with respect to any collateral security
for the Obligations, as a condition precedent to making demand on or bringing an
action or obtaining and/or enforcing a judgment against, such Borrower under
this Agreement.



- 70 -

--------------------------------------------------------------------------------



(e)   No Subrogation. Notwithstanding any payment or payments made by any
Borrower hereunder or any setoff or application of funds of any Borrower by any
Bank or the Administrative Agent, such Borrower shall not be entitled to be
subrogated to any of the rights of any Bank or the Administrative Agent against
any other Borrower or any other guarantor or any collateral security or guaranty
or right of offset held by any Bank or the Administrative Agent for the payment
of the Obligations, nor shall such Borrower seek or be entitled to seek any
contribution or reimbursement from any other Borrower or any other guarantor in
respect of payments made by such Borrower hereunder, until all amounts owing to
the Banks and the Administrative Agent by the Borrowers on account of the
Obligations are irrevocably paid in full. If any amount shall be paid to a
Borrower on account of such subrogation rights at any time when all of the
Obligations shall not have been irrevocably paid in full, such amount shall be
held by that Borrower in trust for the Banks and the Administrative Agent,
segregated from other funds of that Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Administrative Agent in the exact form
received by the Borrower (duly indorsed by the Borrower to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.


(f)   Application of Payments. Any and all payments upon the Obligations made by
the Borrowers or by any other Person, and/or the proceeds of any or all
collateral or security for any of the Obligations, may be applied by the Banks
on such items of the Obligations as the Banks may elect.


(g)   Recovery of Payment. If any payment received by the Banks or the
Administrative Agent and applied to the Obligations is subsequently set aside,
recovered, rescinded or required to be returned for any reason (including,
without limitation, the bankruptcy, insolvency or reorganization of a Borrower
or any other obligor), the Obligations to which such payment was applied shall,
to the extent permitted by applicable law, be deemed to have continued in
existence, notwithstanding such application, and each Borrower shall be jointly
and severally liable for such Obligations as fully as if such application had
never been made. References in this Agreement to amounts “irrevocably paid” or
to “irrevocable payment” refer to payments that cannot be set aside, recovered,
rescinded or required to be returned for any reason.


(h)   Borrowers’ Financial Condition. Each Borrower is familiar with the
financial condition of the other Borrowers, and each Borrower has executed and
delivered this Agreement based on that Borrower’s own judgment and not in
reliance upon any statement or representation of the Bank. The Banks and the
Administrative Agent shall have no obligation to provide any Borrower with any
advice whatsoever or to inform any Borrower at any time of the Bank’s actions,
evaluations or conclusions on the financial condition or any other matter
concerning the Borrowers.



- 71 -

--------------------------------------------------------------------------------



(i)   Bankruptcy of the Borrowers. Each Borrower expressly agrees that, to the
extent permitted by applicable law, the liabilities and obligations of that
Borrower under this Agreement shall not in any way be impaired or otherwise
affected by the institution by or against any other Borrower or any other Person
of any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other similar proceedings for relief under any bankruptcy
law or similar law for the relief of debtors and that any discharge of any of
the Obligations pursuant to any such bankruptcy or similar law or other law
shall not diminish, discharge or otherwise affect in any way the obligations of
that Borrower under this Agreement, and that upon the institution of any of the
above actions, such obligations shall be enforceable against that Borrower.


(j)   Limitation; Insolvency Laws. As used in this Section 9.18(j): (a) the term
“Applicable Insolvency Laws” means the laws of the United States of America or
of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. §547, §548, §550 and other
“avoidance” provisions of Title 11 of the United States Code) as applicable in
any proceeding in which the validity and/or enforceability of this Agreement
against any Borrower, or any Specified Lien is in issue; and (b) “Specified
Lien” means any security interest, mortgage, lien or encumbrance granted by any
Borrower securing the Obligations, in whole or in part. Notwithstanding any
other provision of this Agreement, if, in any proceeding, a court of competent
jurisdiction determines that with respect to any Borrower, this Agreement or any
Specified Lien would, but for the operation of this Section, be subject to
avoidance and/or recovery or be unenforceable by reason of Applicable Insolvency
Laws, this Agreement and each such Specified Lien shall be valid and enforceable
against such Borrower, only to the maximum extent that would not cause this
Agreement or such Specified Lien to be subject to avoidance, recovery or
unenforceability. To the extent that any payment to, or realization by, the
Banks or the Administrative Agent on the Obligations exceeds the limitations of
this Section and is otherwise subject to avoidance and recovery in any such
proceeding, the amount subject to avoidance shall in all events be limited to
the amount by which such actual payment or realization exceeds such limitation,
and this Agreement as limited shall in all events remain in full force and
effect and be fully enforceable against such Borrower. This Section is intended
solely to reserve the rights of the Banks and the Administrative Agent hereunder
against each Borrower, in such proceeding to the maximum extent permitted by
Applicable Insolvency Laws and neither the Borrowers, any guarantor of the
Obligations nor any other Person shall have any right, claim or defense under
this Section that would not otherwise be available under Applicable Insolvency
Laws in such proceeding.


Section 9.19   USA Patriot Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Borrowers in accordance with the Act.

- 72 -

--------------------------------------------------------------------------------



Section 9.20   Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Bank.


Section 9.21   Effect of Existing Credit Agreement. This Agreement amends and
restates the Existing Credit Agreement in its entirety, provided that the
obligations of the Borrowers incurred under the Existing Credit Agreement shall
continue under this Agreement, and shall not in any circumstances be terminated,
extinguished or discharged hereby or thereby but shall hereafter be governed by
the terms of this Agreement.


[The remainder of this page intentionally left blank.]





- 73 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 



   
CABELA’S INCORPORATED
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Vice President and CFO




   
CABELA’S CATALOG, INC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
CABELA’S MARKETING AND BRAND MANAGEMENT, INC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Vice President, Secretary and Treasurer






   
CABELA’S RETAIL, INC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
CABELA’S OUTDOOR ADVENTURES, INC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
CABELAS.COM, INC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






S-1 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







   
CABELA’S WHOLESALE, INC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
CABELA’S VENTURES, INC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
VAN DYKE SUPPLY COMPANY, INC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
WILD WINGS, LLC
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
CABELA’S LODGING, LLC
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
CABELA’S RETAIL LA, LLC
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer




S-2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 



   
CABELA’S TROPHY PROPERTIES, LLC.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
ORIGINAL CREATIONS, LLC
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






 
 
 
:
CABELA’S RETAIL TX, L.P.
 
By: Cabela’s Retail GP, LLC
Its: General Partner
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
CABELA’S RETAIL GP, L.P.
         
By: /s/ Ralph W. Castner                                              
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer






   
CRLP, LLC
         
By: /s/ Ralph W. Castner                                               
   
Name: Ralph W. Castner
   
Title: Secretary and Treasurer


S-3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Commitment Amount
 
Revolving
Swing Line
 
$85,000,000
Initial Revolving Percentage
26.153846153848%
$20,000,000
U.S. BANK NATIONAL ASSOCIATION, in its individual corporate capacity and as
Administrative Agent
 
By:  /s/ James M. Williams                                                  
Name: James M. Williams
Title: Vice President
 
 
Address for Administrative Agent:
Attention: Stephen E. Carlton
U.S. Bank Capital Markets
Mail Location: MK-WI-J3SM
777 East Wisconsin Avenue
Milwaukee, WI 53202
   
 
Address for Bank:
Attention: James M. Williams
233 South 13th Street
9th Floor, NELT0911
Lincoln, NE 68508




S-4 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





Commitment Amount
 
Revolving
   
$50,000,000
Initial Revolving Percentage
15.384615384615%
 
LASALLE BANK NATIONAL ASSOCIATION
 
By:  /s/ Darren L. Lemkau                                                    
Name: Darren L. Lemkau
Title: First Vice President
 
Address:
Attention: Darren L. Lemkau
Republic Plaza
370 17th Street, Suite 3590
Denver, CO 80202




S-5 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





Commitment Amount
 
Revolving
   
$50,000,000
Initial Revolving Percentage
15.384615384615%
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:  /s/ Michael
Jordan                                                                       
Name: Michael Jordan
Title: Managing Director
 
Address:
Attention: Katie Riley
301 South College Street
Mailcode NC0760
Charlotte, NC 28288




S-6 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





Commitment Amount
 
Revolving
   
$30,000,000
Initial Revolving Percentage
9.230769230769%
 
COMERICA BANK
 
By:  /s/ Timothy H. O’Rourke                                             
Name: Timothy H. O'Rourke
Title: Vice President
 
Address:
Attention: Timothy H. O’Rourke
U.S. Banking-Midwest II
500 Woodward Ave. - M.C. 3269
Detroit, MI 48226




S-7 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





Commitment Amount
 
Revolving
   
$50,000,000
Initial Revolving Percentage
15.384615384615%
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By:  /s/ Bill K.
Weber                                                           
Name: Bill K. Weber
Title: Vice President
 
Address:
Attention: Bill K. Weber
Wells Fargo Center
1248 “O” Street
Lincoln, NE 68508




S-8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------







Commitment Amount
 
Revolving
   
$30,000,000
Initial Revolving Percentage
9.230769230769%
 
JPMORGAN CHASE BANK, N.A.
 
By:  /s/ Teri Streusand                                                         
Name: Teri Streusand
Title: Vice President
 
Address:
Attention: Teri Streusand
JPMorgan Chase Bank, N.A.
270 Park Ave., 4th Floor
New York, NY 10021




S-9 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





Commitment Amount
 
Revolving
   
$30,000,000
Initial Revolving Percentage
9.230769230769%
 
SOVEREIGN BANK
 
By:  /s/ Keith Cornwall                                                         
Name: Keith Cornwall
Title: Vice President
 
Address:
Attention: Keith Cornwall
601 Penn St.
10-6438-CM9
Reading, PA 19601





Back to Form 8-K [form8kjuly2005.htm]

S-10 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






